


OFFICE LEASE

LAKESHORE TOWERS

LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE II,

a California limited partnership,

as Landlord,

and

QUALITY SYSTEMS, INC.,

a California corporation,

as Tenant.

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page



ARTICLE 1          PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

4

 

 

 

 

 

 

 

1.1

 

Premises, Building, Project and Common Areas

 

4

 

1.2

 

Verification of Rentable Square Feet and Usable Square Feet of Premises,
Building, and Project

 

4

 

1.3

 

Right of First Offer

 

5

 

 

 

ARTICLE 2          LEASE TERM; OPTION TERM

 

6

 

 

 

 

2.1

 

Lease Term

 

6

 

2.2

 

Lease Commencement Date Delay

 

6

 

2.3

 

Option Term

 

7

 

2.4

 

Early Termination

 

9

 

 

 

ARTICLE 3          BASE RENT

 

9

 

 

 

ARTICLE 4          ADDITIONAL RENT; SECURITY DEPOSIT

 

10

 

 

 

 

4.1

 

General Terms

 

10

 

4.2

 

Definitions of Key Terms Relating to Additional Rent

 

10

 

4.3

 

Allocation of Direct Expenses

 

16

 

4.4

 

Calculation and Payment of Additional Rent

 

16

 

4.5

 

Taxes and Other Charges for Which Tenant Is Directly Responsible

 

16

 

4.6

 

Landlord’s Books and Records

 

17

 

4.7

 

Security Deposit

 

18

 

 

 

ARTICLE 5          USE OF PREMISES

 

18

 

 

 

 

5.1

 

Permitted Use

 

18

 

5.2

 

Prohibited Uses

 

18

 

5.3

 

Tenant’s Security Responsibilities

 

19

 

 

 

ARTICLE 6          SERVICES AND UTILITIES

 

19

 

 

 

 

6.1

 

Standard Tenant Services

 

19

 

6.2

 

Overstandard Tenant Use

 

19

 

6.3

 

Interruption of Use

 

20

 

 

 

ARTICLE 7          REPAIRS

 

20

 

 

 

ARTICLE 8          ADDITIONS AND ALTERATIONS

 

21

 

 

 

 

8.1

 

Landlord’s Consent to Alterations

 

21

 

8.2

 

Manner of Construction

 

21

 

8.3

 

Payment for Improvements

 

22

 

8.4

 

Construction Insurance

 

22

 

8.5

 

Landlord’s Property

 

22

 

8.6

 

Communications and Computer Lines

 

22

 

 

 

ARTICLE 9          COVENANT AGAINST LIENS

 

23

 

 

 

ARTICLE 10        INSURANCE

 

23

 

 

 

 

10.1

 

Indemnification and Waiver

 

23

 

10.2

 

Tenant’s Compliance With Landlord’s Fire and Casualty Insurance

 

23

 

10.3

 

Tenant’s Insurance

 

24

 

10.4

 

Form of Policies

 

24

 

10.5

 

Subrogation

 

24

 

10.6

 

Additional Insurance Obligations

 

25

 

 

 

ARTICLE 11        DAMAGE AND DESTRUCTION

 

25

 

 

 

 

11.1

 

Repair of Damage to Premises by Landlord

 

25

 

11.2

 

Landlord’s Option to Repair

 

25

 

11.3

 

Tenant’s Option to Cause Early Expiration

 

26


 

 

 

LAKESHORE TOWERS BUILDING III

-i-

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page



 

11.4

 

Waiver of Statutory Provisions

 

26

 

 

 

ARTICLE 12          NONWAIVER

 

26

 

 

 

ARTICLE 13          CONDEMNATION

 

27

 

 

 

ARTICLE 14          ASSIGNMENT AND SUBLETTING

 

27

 

 

 

 

14.1

 

Transfers

 

27

 

14.2

 

Landlord’s Consent

 

28

 

14.3

 

Transfer Premium

 

28

 

14.4

 

Landlord’s Option as to Subject Space

 

29

 

14.5

 

Effect of Transfer

 

29

 

14.6

 

Occurrence of Default

 

30

 

14.7

 

Non-Transfers

 

30

 

 

 

ARTICLE 15          SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE
FIXTURES

 

30

 

 

 

 

15.1

 

Surrender of Premises

 

30

 

15.2

 

Removal of Tenant Property by Tenant

 

30

 

 

 

ARTICLE 16          HOLDING OVER

 

31

 

 

 

ARTICLE 17          ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

 

31

 

 

 

 

17.1

 

Estoppel Certificates

 

31

 

17.2

 

Financial Statements

 

31

 

 

 

ARTICLE 18          SUBORDINATION

 

31

 

 

 

ARTICLE 19          DEFAULTS; REMEDIES

 

32

 

 

 

 

19.1

 

Events of Default

 

32

 

19.2

 

Remedies Upon Default

 

32

 

19.3

 

Subleases of Tenant

 

33

 

19.4

 

Efforts to Relet

 

34

 

19.5

 

Landlord Default

 

34

 

 

 

ARTICLE 20          COVENANT OF QUIET ENJOYMENT

 

34

 

 

 

ARTICLE 21          34

 

 

 

 

 

[INTENTIONALLY DELETED]

 

34

 

 

 

ARTICLE 22          SIGNS

 

34

 

 

 

 

22.1

 

Full Floor

 

34

 

22.2

 

Prohibited Signage and Other Items

 

34

 

22.3

 

Building Directory

 

34

 

 

 

ARTICLE 23          COMPLIANCE WITH LAW

 

35

 

 

 

 

23.1

 

Applicable Laws

 

35

 

23.2

 

Hazardous Materials

 

35

 

23.3

 

Warranties; Notice of Release and Investigation

 

35

 

23.4

 

Indemnification

 

36

 

23.5

 

Remediation Obligations; Tenant’s Rights on Cleanup by Landlord

 

36

 

23.6

 

Definition of “Hazardous Material”

 

36

 

 

 

ARTICLE 24          LATE CHARGES

 

37

 

 

 

ARTICLE 25          LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

37


 

 

 

LAKESHORE TOWERS BUILDING III

-ii-

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page



 

25.1

 

Landlord’s Cure

 

37

 

25.2

 

Tenant’s Reimbursement

 

37

 

 

 

ARTICLE 26          ENTRY BY LANDLORD

 

37

 

 

 

ARTICLE 27          TENANT PARKING

 

38

 

 

 

 

27.1

 

Parking In General

 

38

 

27.2

 

Landlord Reservations

 

38

 

27.3

 

Visitor Validations

 

38

 

27.4

 

Parking Pass System

 

38

 

 

 

ARTICLE 28          MISCELLANEOUS PROVISIONS

 

39

 

 

 

 

28.1

 

Terms; Captions

 

39

 

28.2

 

Binding Effect

 

39

 

28.3

 

No Air Rights

 

39

 

28.4

 

Modification of Lease

 

39

 

28.5

 

Transfer of Landlord’s Interest

 

39

 

28.6

 

Prohibition Against Recording

 

39

 

28.7

 

Landlord’s Title

 

39

 

28.8

 

Relationship of Parties

 

39

 

28.9

 

Application of Payments

 

39

 

28.10

 

Time of Essence

 

40

 

28.11

 

Partial Invalidity

 

40

 

28.12

 

No Warranty

 

40

 

28.13

 

Landlord Exculpation

 

40

 

28.14

 

Entire Agreement

 

40

 

28.15

 

Right to Lease

 

40

 

28.16

 

Force Majeure

 

40

 

28.17

 

Waiver of Redemption by Tenant

 

41

 

28.18

 

Notices

 

41

 

28.19

 

Joint and Several

 

41

 

28.20

 

Authority

 

41

 

28.21

 

Attorneys’ Fees

 

41

 

28.22

 

GOVERNING LAW; WAIVER OF TRIAL BY JURY

 

41

 

28.23

 

Submission of Lease

 

42

 

28.24

 

Brokers

 

42

 

28.25

 

Independent Covenants

 

42

 

28.26

 

Project or Building Name and Signage

 

42

 

28.27

 

Counterparts

 

42

 

28.28

 

Confidentiality

 

42

 

28.29

 

Development of the Project

 

42

 

28.30

 

Building Renovations

 

43

 

28.31

 

No Violation

 

43

 

28.32

 

No Discrimination

 

43

 

28.33

 

OFAC Compliance

 

43

 

28.34

 

Definition of Landlord

 

44


 

 

 

LAKESHORE TOWERS BUILDING III

-iii-

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




LIST OF DEFINED TERMS

 

 

 

 

 

 

 

 

 

Accountant

 

17

 

 

 

Additional Rent

 

10

 

 

 

Additional Required Work

 

22

 

 

 

Affiliate

 

31

 

 

 

Alterations

 

21

 

 

 

Anticipated First Offer Date

 

5

 

 

 

Applicable Laws

 

35

 

 

 

Arbitration Fair Market Rental Value

 

8

 

 

 

Base Building

 

22

 

 

 

Base Rent

 

9

 

 

 

Base Taxes

 

15

 

 

 

Base Year

 

10

 

 

 

BOMA

 

16

 

 

 

Brokers

 

43

 

 

 

Building

 

4

 

 

 

Building Common Areas

 

4

 

 

 

Building Direct Expenses

 

10

 

 

 

Building Hours

 

19

 

 

 

Building Operating Expenses

 

10

 

 

 

Building Tax Expenses

 

10

 

 

 

CEW Report

 

36

 

 

 

Comparable Buildings

 

4

 

 

 

Contemplated Effective Date

 

29

 

 

 

Contemplated Transfer Space

 

29

 

 

 

Control

 

31

 

 

 

Current Premises

 

7

 

 

 

Direct Expenses

 

10

 

 

 

Effective Date

 

6

 

 

 

Electricity Usage Standard

 

20

 

 

 

Embargoed Person

 

44

 

 

 

Environmental Laws

 

36

 

 

 

Estimate Statement

 

16

 

 

 

Estimated Excess

 

16

 

 

 

Expense Year

 

10

 

 

 

Extended Repair Notice

 

26

 

 

 

Fair Market Rental Value

 

8

 

 

 

First Offer Notice

 

5

 

 

 

Force Majeure

 

41

 

 

 

Hazardous Material

 

37

 

 

 

Holidays

 

19

 

 

 

HVAC

 

19

 

 

 

Intention to Transfer Notice

 

29

 

 

 

Landlord

 

1

 

 

 

Landlord Parties

 

23

 

 

 

Landlord Repair Notice

 

25

 

 

 

Lease

 

1

 

 

 

Lease Commencement Date

 

6

 

 

 

Lease Expiration Date

 

6, 7

 

 

 

Lease Term

 

6

 

 

 

Lines

 

23

 

 

 

List

 

44

 

 

 

Mail

 

41

 

 

 

Management Fee Cap

 

13

 

 

 

None-Month Period

 

30

 

 

 

Notices

 

41

 

 

 

OFAC

 

44

 

 

 

Operating Expenses

 

10

 

 

 

Option Term

 

7

 

 

 

Original Improvements

 

24


 

 

 

LAKESHORE TOWERS BUILDING III

iv

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Original Tenant

 

7

 

 

 

Other Improvements

 

43

 

 

 

Outside Agreement Date

 

8

 

 

 

Outside Date

 

6

 

 

 

Parking Structure

 

39

 

 

 

Premises

 

4

 

 

 

Project

 

4

 

 

 

Proposition 13

 

14

 

 

 

Renovations

 

44

 

 

 

Rent

 

10

 

 

 

Security Deposit

 

18

 

 

 

Subject Space

 

28

 

 

 

Summary

 

1

 

 

 

Superior Leases

 

5

 

 

 

Superior Rights

 

5

 

 

 

Tax Expenses

 

14

 

 

 

Tenant

 

1, 7

 

 

 

Tenant Auditor

 

17

 

 

 

Tenant Work Letter

 

4

 

 

 

Tenant’s Share

 

15

 

 

 

Tenant’s Transfer Costs

 

29

 

 

 

Termination Notice

 

6

 

 

 

Transfer Notice

 

28

 

 

 

Transfer Premium

 

29

 

 

 

Transfer(s)

 

28

 

 

 

Transferee

 

28


 

 

 

LAKESHORE TOWERS BUILDING III

v

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBITS

 

 

A

OUTLINE OF PREMISES

 

 

B

TENANT WORK LETTER

 

 

C

LEGAL DESCRIPTION

 

 

D

FORM OF NOTICE OF LEASE TERM DATES

 

 

E

DIRECT EXPENSES ALLOCATION

 

 

F

RULES AND REGULATIONS

 

 

G

FORM OF TENANT’S ESTOPPEL CERTIFICATE


 

 

 

LAKESHORE TOWERS BUILDING III

vi

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




LAKESHORE TOWERS

OFFICE LEASE

          This Office Lease (the “Lease”) , dated as of the date set forth in
Section 1 of the Summary of Basic Lease Information (the “Summary”), below, is
made by and between LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE II, a California
limited partnership (“Landlord”), and QUALITY SYSTEMS, INC., a California
corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

 

 

 

 

TERMS OF LEASE

 

DESCRIPTION

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

1.

Date:

 

 

October 18, 2007

 

 

 

 

 

2.

Premises
(Article 1):

 

 

 

 

 

 

 

 

2.1

Building:

 

Lakeshore Towers Building III 18111 Von Karman Avenue Irvine, California

 

 

 

 

 

 

2.2

Premises:

 

Approximately 23,759 rentable (21,548 usable) square feet of space located on
the sixth floor of the Building and commonly known as Suite 600, as further set
forth in Exhibit A to the Lease.

 

 

 

 

 

3.

Lease Term
(Article 2).

 

 

 

 

 

 

 

 

3.1

Length of Term of Lease of Premises:

 

Sixty (60) months, plus the partial month, if any, between the Lease
Commencement Date and the first day of the following calendar month.

 

 

 

 

 

 

3.2

Lease Commencement Date:

 

The Lease Commencement Date shall be as set forth in Section 2.1.

 

 

 

 

 

 

3.3

Lease Expiration Date:

 

The last day of the sixtieth (60) month of the Lease Term.

 

 

 

 

 

4.

Base Rent
(Article 3):

 

 


 

 

 

 

 

 

 

 

 

 

 

Lease Year

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Annual
Rental Rate
per Rentable
Square Foot

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

Lease
Commencement
Date
through Month 48*

 

$

776,919.30

 

$

64,743.28

 

$

32.70

 

 

 

 

 

 

 

 

 

 

 

 

Month 49
through Month 60

 

$

812,557.80

 

$

67,713.15

 

$

34.20

 


 

 

 

LAKESHORE TOWERS BUILDING III

1

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

 

 

As used herein a “month” means a calendar month. If the Lease Commencement Date
is other than the first day of a calendar month, the Base Rent for such partial
calendar month shall be prorated pursuant to Article 3 of the Lease and such
prorated Base Rent shall be due and payable on the tenth (10th) day following
the Lease Commencement Date. For example, if the Lease Commencement Date is the
15th day of February 2008, prorated Base Rent for February 2008 would be due on
February 25, 2008.

 

 

 

 

 

*Notwithstanding anything herein to the contrary, monthly installments of Base
Rent for the period from the Lease Commencement Date through May 31, 2008 shall
be $60,244.78.

 

 

 

 

 

5.

Base Year
(Article 4):

 

Calendar year 2008

 

 

 

 

 

6.

Tenant’s Share
(Article 4):

 

Approximately 10.265%

 

 

 

 

 

7.

Permitted Use
(Article 5):

 

General office use consistent with a first-class office building.

 

 

 

 

 

8.

Security Deposit
(Article 4):

 

$64,149.30

 

 

 

 

 

9.

Parking
(Article 27):

 

81 unreserved parking spaces of which four (4) spaces may, subject to the terms
of Article 27 of this Lease, be for the use of reserved parking spaces in the
Building. To the extent available, Tenant shall have the right to use an
additional thirteen (13) unreserved parking spaces in the Parking Structure at
the rates provided below subject to Tenant’s advising Landlord not less than
thirty (30) days in advance of the date Tenant desires to use such additional
unreserved parking spaces. To the extent available, Tenant shall have the right
to use additional reserved parking spaces in the Building at the reserved rate
then being charged by Landlord to other tenants; provided such use may be
terminated by Landlord on ten (10) days advance written notice to Tenant.


 

 

 

 

 

 

 

 

 

 

 

Parking
Space Fees:

 

Unreserved Rate
Per Space
Per Month

 

Reserved Rate
Per Space
Per Month

 

Building
Reserved Rate
Per Space
Per Month

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

      Lease Commencement

 

 

 

 

 

 

 

 

 

 

Date through May 31, 2008

 

$

50.00

 

$

125.00

 

$

145.00

 

 

 

 

 

 

 

 

 

 

 

 

June 1, 2008 through
Lease Expiration Date

 

$

65.00

 

$

125.00

 

$

150.00

 


 

 

 

 

 

10.

Address of Tenant
(Section 28.18):

 

Prior to Lease Commencement Date:

 

 

 

 

 

 

 

 

 

Quality Systems, Inc.
18191 Von Karman Avenue, Suite 450
Irvine, California 92612


 

 

 

LAKESHORE TOWERS BUILDING III

2

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

After Lease Commencement Date:

 

 

 

 

 

 

 

 

 

Quality Systems, Inc.
18111 Von Karman Avenue, Suite 600
Irvine, California 92612

 

 

 

 

 

11.

Address of Landlord
(Section 28.18):

 

See Section 28.18 of the Lease.

 

 

 

 

 

12.

Broker(s)
(Section 28.24):

 

Kern Olson Real Estate Services
4101 Birch Street, Suite 150
Newport Beach, California 92660
Attention: James F. Kern

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

Cushman & Wakefield of California, Inc.
1920 Main Street, Suite 600
Irvine, California 92614
Attention: Rick Kaplan and Robert Lambert


 

 

 

LAKESHORE TOWERS BUILDING III

3

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




ARTICLE 1

                       PREMISES, BUILDING, PROJECT, AND COMMON AREAS

          1.1     Premises, Building, Project and Common Areas.

                    1.1.1           The Premises. Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the premises set forth in Section
2.2 of the Summary (the “Premises”). The outline of the Premises is set forth in
Exhibit A attached hereto and the Premises has the number of rentable square
feet as set forth in Section 2.2 of the Summary. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the Building (as defined below) only, and such exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the Common Areas (as defined below) or the elements thereof or of the
accessways to the Premises or the Project (as defined below). Except as
specifically set forth in this Lease and in the Tenant Work Letter attached
hereto as Exhibit B (the “Tenant Work Letter”), Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease and the Tenant Work Letter.

                    1.1.2           The Building and The Project. The Premises
are a part of the building set forth in Section 2.1 of the Summary (the
“Building”). The Building is part of an office project known as “Lakeshore
Towers”. The term “Project”, as used in this Lease, shall mean (i) the land on
which the Project is located which land is described in Exhibit C hereto, (ii)
the Building, (iii) the Common Areas, (iv) the other buildings located in the
Project, and (v) at Landlord’s discretion, any additional real property, areas,
land, buildings or other improvements added thereto outside of the Project.

                    1.1.3          Common Areas. Tenant shall have the
non-exclusive right to use in common with Project tenants the Project Common
Areas and the non-exclusive right to use in common with other Building tenants
the Building Common Areas, subject to the rules and regulations referred to in
Article 5 of this Lease. Those portions of the Project which are provided, from
time to time, for use in common by Landlord, Tenant and any other tenants of the
Project and such other portions of the Project designated by Landlord, in its
discretion, including certain areas designated for the exclusive use of certain
tenants, or to be shared by Landlord and certain tenants, are collectively
referred to herein as the “Common Areas”. The Common Areas shall consist of the
Project Common Areas and the Building Common Areas. The term “Project Common
Areas” shall mean (i) the portion of the Project designated as such by Landlord
and (ii) all common areas designated in that certain Declaration of Covenants,
Conditions and Restrictions and Reservation of Easements for the Lakeshore
Towers, dated October 17, 1989, recorded October 23, 1989, as Instrument No.
89569018 of the Official Records of Orange County, California (the “CC&Rs”). The
term “Building Common Areas” shall mean the portions of the Common Areas located
within the Building designated as such by Landlord. The manner in which the
Common Areas are maintained and operated shall be at the sole discretion of
Landlord, provided that Landlord shall maintain and operate same in a manner
consistent with that of other first-class, high-rise office buildings in the
John Wayne Airport/South Coast Plaza, Costa Mesa, California area, which are
comparable in size (containing at least 250,000 rentable square feet), quality
of construction, and services and amenities to the Building (the “Comparable
Buildings”) and the use thereof shall be subject to such rules, regulations and
restrictions as Landlord may make from time to time. Landlord reserves the right
to close temporarily, make alterations or additions to, or change the location
of elements of the Project and the Common Areas.

          1.2     Verification of Rentable Square Feet and Usable Square Feet of
Premises, Building, and Project. For purposes of this Lease, “rentable square
feet” and “usable square

 

 

 

LAKESHORE TOWERS BUILDING III

4

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




feet” shall be calculated pursuant to BOMA (as defined below). In the event that
the rentable area of the Premises, the Building and/or the Project shall
hereafter change due to subsequent alterations and/or other modifications to the
Premises, the Building and/or the Project, the rentable area of the Premises,
the Building and/or the Project, as the case may be, shall be appropriately
adjusted as of the date of such alteration and/or other modification, based upon
the written verification by Landlord’s space planner of such revised rentable
area. In the event of any such adjustment to the rentable area of the Premises,
the Building and/or the Project, all amounts, percentages and figures appearing
or referred to in this Lease based upon such rentable area (including, without
limitation, the amount of the Rent (as defined below)) shall be modified in
accordance with such determination.

          1.3     Right of First Offer. Landlord hereby grants to Original
Tenant (as defined below), a right of first offer with respect to any space on
the fourth (4th) floor of the Building (the “First Offer Space”).
Notwithstanding the foregoing, (i) such first offer right of Tenant shall
commence only following the expiration or earlier termination of (A) that
certain Lease between Landlord and Ernst & Young U.S. LLP, (B) that certain
lease between Landlord and Pepperdine University and (C) that certain lease
between Landlord and City National Bank (items (A), (B) and (C), collectively,
the “Superior Leases”), including any renewal or extension of such Superior
Leases, provided such renewal or extension is pursuant to an express written
provision in such Superior Lease, but regardless of whether any such renewal or
extension is consummated strictly pursuant to the terms of such express written
provisions, or pursuant to a lease amendment or a new lease, and (ii) such first
offer right shall be subordinate and secondary to all rights of expansion, first
refusal, rights of first offer or similar rights previously granted to the
tenants of the Superior Leases (the rights described in items (i) and (ii) above
to be known collectively as “Superior Rights”). Tenant’s Right of First Offer
shall be on the terms and conditions set forth in this Section 1.3.

                    1.3.1          Procedure for Offer. Landlord shall notify
Tenant (the “First Offer Notice”) from time to time when Landlord determines
that marketing for any portion of the First Offer Space will commence because
such portion of the First Offer Space shall become available for lease to third
parties, provided that no holder of a Superior Right wishes to lease such space.
Pursuant to such First Offer Notice, Landlord shall offer to lease to Tenant the
then available First Offer Space. The First Offer Notice shall describe the
space so offered to Tenant, shall set forth the date (“Anticipated First Offer
Date”) upon which Landlord anticipates that the First Offer Space shall become
available for lease to third parties (subject to any holdover of any then
existing tenant).

                    1.3.2           Procedure for Acceptance. During the fifteen
(15) day period following receipt of the First Offer Notice, Landlord and Tenant
shall meet and negotiate in good faith in an attempt to reach an agreement with
respect to rent, length of lease and other terms and conditions for the lease by
Tenant from Landlord of the First Offer Space (if Tenant elects to lease the
First Offer Space, such election shall be with respect to all of the First Offer
Space offered by Landlord to Tenant at any particular time, and Tenant may not
elect to lease only a portion thereof). If Landlord and Tenant are unable to
agree upon the terms and conditions for Tenant’s lease of the First Offer Space
during such fifteen (15) day period, Landlord may lease the First Offer Space to
any other person or entity on such terms and conditions as are acceptable to
Landlord and Tenant shall have no further rights with respect to such First
Offer Space.

                    1.3.3           Construction In First Offer Space. Tenant
shall lease the First Offer Space in its “as is” condition (except to the extent
an improvement allowance is agreed upon by Landlord and Tenant during
negotiations as contemplated at Section 1.3.2 above).

                    1.3.4           Amendment to Lease. If Tenant and Landlord
reach agreement on Tenant’s lease of the First Offer Space as set forth herein,
Landlord and Tenant shall within fifteen (15) days after such agreement execute
a lease for such First Offer Space or an amendment to this Lease adding such
First Offer Space to the Premises upon the terms and conditions agreed upon by
Landlord and Tenant.

                    1.3.5           Termination of Right of First Offer. The
rights contained in this Section 1.3 shall be personal to the Original Tenant
and may only be exercised by the Original Tenant (and not any other assignee,
sublessee or transferee of the Original Tenant’s interest in

 

 

 

LAKESHORE TOWERS BUILDING III

5

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




this Lease) if the Original Tenant occupies all of the Premises as of the date
of the First Offer Notice.

ARTICLE 2

LEASE TERM; OPTION TERM

          2.1     Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary and shall, subject to
Force Majeure, commence on the date (the “Lease Commencement Date”) that
Landlord delivers the Premises substantially complete (as defined in the Tenant
Work Letter attached hereto as Exhibit B). The term of this Lease shall
terminate on the date set forth in Section 3.3 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated as hereinafter
provided. At any time during the Lease Term, Landlord may deliver to Tenant a
notice in the form as set forth in Exhibit D, attached hereto, as a confirmation
only of the information set forth therein, which Tenant shall execute and return
to Landlord within five (5) days of receipt thereof.

          2.2     Lease Commencement Date Delay.

                    2.2.1           Delay In Possession. If Landlord is unable
to deliver possession of the Premises to Tenant with the Tenant Improvements
substantially complete on or before April 1, 2008, Landlord shall not be subject
to any liability for its failure to do so. If Landlord is unable to deliver
possession of the Premises to Tenant with the Tenant Improvements substantially
complete on or before the Outside Date, Tenant’s sole remedy shall be to
terminate this Lease as provided in Section 2.2.2 below. For purposes of this
Lease, the “Outside Date” shall be July 1, 2008 as extended by the number of
days of “Tenant Delays” as described in Exhibit B hereto and by the number of
days of delay due to Force Majeure (as defined below).

                    2.2.2           Tenant’s Notice of Termination. If Landlord
fails to deliver the Premises to Tenant with the Tenant Improvements
substantially complete by the Outside Date, Tenant’s sole remedy shall be the
right to deliver a notice to Landlord (“Termination Notice”) electing to
terminate this Lease effective on Landlord’s receipt of the Termination Notice
(“Effective Date”). Except as provided below, the Termination Notice must be
delivered to Landlord by Tenant, if at all, no later than fifteen (15) business
days after the Outside Date. In the event that the Termination Notice is
delivered, upon the Effective Date (subject to any suspension of such date
pursuant to Section 2.2.3 below) Tenant’s right to occupy the Current Premises
(as defined below) shall be extended until the date which is the later of the
“Expiration Date” under the Current Premises Lease (as defined below) or three
(3) calendar months following the Effective Date (subject to any suspension of
such date pursuant to Section 2.2.3 below). Landlord shall cause the landlord of
the Current Premises to waive any holdover rent which is in excess of the amount
of base rent and/or additional rent that would then be due under the Current
Premises Lease during such three month period.

                    2.2.3           Landlord’s Suspension of Effective Date. If
Tenant delivers the Termination Notice to Landlord, Landlord shall have the
right to suspend the Effective Date until thirty (30) days after the original
Effective Date. In order to suspend the Effective Date, Landlord must deliver to
Tenant, within five (5) business days after receipt of the Termination Notice, a
certificate of the general contractor in charge of construction certifying that
it is that contractor’s best good faith judgment that the delivery of the
Premises with the Tenant Improvements substantially complete will occur within
thirty (30) days after the original Effective Date. If Landlord provides this
certificate and delivery of the Tenant Improvements substantially complete
occurs within that thirty (30) day suspension period, the Termination Notice
shall be of no force or effect. If, however, such delivery does not occur within
that thirty (30) day suspension period, this Lease shall terminate as of the
date of expiration of the thirty (30) day period.

                    2.2.4           Extension of Outside Date. If before the
Outside Date Landlord determines that delivery of the Premises with the Tenant
Improvements substantially complete will not occur by the Outside Date, Landlord
shall have the right to deliver a written notice to Tenant stating Landlord’s
reasonable, good faith estimate of the date by which such delivery will occur.
Tenant will be required within ten (10) business days after receipt of such
notice either to

 

 

 

LAKESHORE TOWERS BUILDING III

6

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




deliver the Termination Notice (which will mean that this Lease shall terminate
and be of no further force and effect) or agree to extend the Outside Date to
the date stated in Landlord’s notice. Tenant’s failure to respond in writing
within such ten (10) business day period shall constitute Tenant’s agreement to
extend the Outside Date to the date stated in Landlord’s notice. If the Outside
Date is so extended, Landlord’s right to request Tenant to elect to either
terminate or further extend the Outside Date shall remain and continue to
remain, with each of the notice periods and response periods set forth above,
until possession of the Premises with Tenant Improvements substantially complete
have been delivered to Tenant or until this Lease is terminated.

                   2.2.5           Tenant’s Current Lease. Tenant currently
leases Suite 450 at 18191 Von Karman Avenue, Irvine, California (“Current
Premises”) pursuant to that certain Office Lease dated September 15, 2004
(“Current Premises Lease”). The building in which the Current Premises are
located is part of the Project. Tenant shall deliver possession of the Current
Premises to the landlord of the Current Premises within fifteen (15) days
following the Lease Commencement Date and such delivery date shall be the “Lease
Expiration Date” for purposes of the Current Premises Lease.

          Landlord shall cause the landlord under the Current Premises Lease to
accept the following:

                    (i) if the “Lease Expiration Date” under the Current
Premises Lease occurs prior to the Lease Commencement Date, the Current Premises
landlord shall waive any holdover rent which is in excess of the amount of base
rent and/or additional rent that would then be due under the Current Premises
Lease. If the Current Premises have not been delivered to the Current Premises
landlord within fifteen (15) days following the Lease Commencement Date, the
foregoing waiver shall be of no force or effect.

                    (ii) the Current Premises landlord shall waive any base rent
and/or additional rent that would be due under the Current Premises Lease during
the fifteen-day period following the Lease Commencement Date. If the Current
Premises have not been delivered to the Current Premises landlord within fifteen
(15) days following the Lease Commencement Date, the foregoing waiver shall be
of no force or effect.

          The foregoing shall not relieve Tenant of any obligation to pay for
additional services or work by the Current Premises landlord at Tenant’s
specific request (e.g., after hours HVAC costs, visitor parking validation and
parking charges in excess of parking charges under the Current Premises Lease).
Nothing herein modifies Tenant’s duties and obligations under the Current
Premises Lease including, without limitation, the condition of the Current
Premises upon delivery to the Current Premises landlord.

          2.3          Option Term.

                         2.3.1           Option Right. Landlord hereby grants
Quality Systems, Inc. (the “Original Tenant”) one (1) option to extend the Lease
Term for a period of five (5) years (the “Option Term”), which option shall be
exercisable only by written notice delivered by Tenant to Landlord as provided
below, provided that, as of the date of delivery of such notice, Tenant is not
in default under this Lease, after the expiration of applicable cure periods,
and Tenant has not previously been in default under this Lease, after the
expiration of applicable cure periods, more than once. Upon the proper exercise
of such option to extend, and provided that, as of the end of the initial Lease
Term, Tenant is not in default under this Lease, after the expiration of
applicable cure periods, and Tenant has not previously been in default under
this Lease, after the expiration of applicable cure periods, more than once, the
Lease Term, as it applies to the Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 2.3 shall be personal to
Tenant and may only be exercised by Tenant (and not any other assignee,
sublessee or transferee of Tenant’s interest in this Lease) if Original Tenant
occupies the entire Premises. (References to “Tenant” in this Section 2.3 and
elsewhere in this Lease with respect to the Option Term shall mean Original
Tenant.)

                        2.3.2           Option Rent. The rent payable by Tenant
during the Option Term (the “Option Rent”) shall be equal to the “Fair Market
Rental Value” for the Premises. As used herein, “Fair Market Rental Value” shall
be equal to the rent (including additional rent and

 

 

 

LAKESHORE TOWERS BUILDING III

7

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




considering any “base year” or “expense stop” applicable thereto), including all
escalations, at which, as of the commencement of the Option Term taking into
consideration only those transactions involving the services of a professional
real estate broker, tenants are leasing non-sublease, non-encumbered, non-equity
space comparable in size, location and quality to the Premises for a term of
five (5) years which comparable space is located in the Project and in
Comparable Buildings, in either case taking into consideration the following:
(a) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space; (b) tenant improvements or allowances
provided or to be provided for such comparable space, taking into account, and
deducting the value of, the existing improvements in the Premises, such value to
be based upon the age, quality and layout of the improvements and the extent to
which the same can be utilized by Tenant based upon the fact that the precise
tenant improvements existing in the Premises are specifically suitable to
Tenant; and (c) other reasonable monetary concessions being granted or charges
being imposed upon such tenants in connection with such comparable space,
including parking concessions or charges; provided, however, that in calculating
the Fair Market Rental Value, no consideration shall be given to the fact that
Landlord is or is not required to pay a real estate brokerage commission in
connection with Tenant’s extension of its lease of the Premises, or the fact
that landlords are or are not paying real estate brokerage commissions in
connection with such comparable space. When considering rental rates in the
Comparable Buildings, adjustments shall be made to such rates to increase or
decrease such rates, as applicable, based on substantial historical differences
between the rental rates of the Building and any applicable Comparable Building.
In calculating the Option Rent, no consideration shall be given to any period of
rental abatement granted to tenants in comparable transactions in connection
with the design, permitting and construction of tenant improvements in such
comparable spaces.

                    2.3.3           Exercise of Option. The option contained in
this Section 2.3 shall be exercised by Tenant, if at all, delivering written
notice (“Option Exercise Notice”) to Landlord not more than fifteen (15) months
nor less than twelve (12) months prior to the expiration of the initial Lease
Term, stating that Tenant is exercising its option. Landlord, after receipt of
Option Exercise Notice, shall deliver notice (the “Option Rent Notice”) to
Tenant not less than six (6) months prior to the expiration of the initial Lease
Term setting forth the Option Rent. Within thirty (30) days after Tenant’s
receipt of the Option Rent Notice, Tenant may, at its option, object to the
Option Rent contained in the Option Rent Notice. If Tenant timely and
appropriately objects to the Option Rent contained in the Option Rent Notice,
the parties shall follow the procedure and the Option Rent shall be determined
as set forth in Section 2.3.4, below.

                    2.3.4           Determination of Option Rent. If Tenant
fails to timely and appropriately object to Option Rent, then the Option Rent
shall be as set forth in the Option Rent Notice. If Tenant timely and
appropriately objects to the Option Rent, Landlord and Tenant shall attempt to
agree upon the applicable Fair Market Rental Value using their best good-faith
efforts. If Landlord and Tenant fail to reach agreement within ten (10) days
following Tenant’s objection to the Option Rent (the “Outside Agreement Date”),
then each party shall make a separate determination of the applicable Fair
Market Rental Value (the “Arbitration Fair Market Rental Value(s)”), within
fifteen (15) days following the Outside Agreement Date and such determinations
shall be submitted to arbitration in accordance with Sections 2.3.4.1 through
2.3.4.7 below.

                                   2.3.4.1          Landlord and Tenant shall
each appoint one arbitrator who shall by profession be a real estate broker or
appraiser who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing or appraisal, as the case may be, of
commercial high rise properties in the South Coast Plaza/John Wayne Airport
area. The determination of the arbitrators shall be limited solely to the issue
of whether Landlord’s or Tenant’s submitted Arbitration Fair Market Rental Value
is the closest to the actual Fair Market Rental Value as determined by the
arbitrators, taking into account the requirements of Section 2.3.2 of this
Lease. Each such arbitrator shall be appointed within twenty (20) days after the
applicable Outside Agreement Date.

                                   2.3.4.2          The two arbitrators so
appointed shall within ten (10) days of the date of the appointment of the last
appointed arbitrator agree upon and appoint a third arbitrator who shall be
qualified under the same criteria set forth hereinabove for qualification of the
initial two arbitrators.

 

 

 

LAKESHORE TOWERS BUILDING III

8

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




                                   2.3.4.3          The three arbitrators shall
within thirty (30) days of the appointment of the third arbitrator reach a
decision as to whether the parties shall use Landlord’s or Tenant’s submitted
Fair Market Rental Value, and shall notify Landlord and Tenant thereof.

                                   2.3.4.4          The decision of the majority
of the three arbitrators shall be binding upon Landlord and Tenant.

                                   2.3.4.5          If either Landlord or Tenant
fails to appoint an arbitrator within twenty (20) days after the applicable
Outside Agreement Date, the arbitrator appointed by one of them shall reach a
decision, notify Landlord and Tenant thereof, and such arbitrator’s decision
shall be binding upon Landlord and Tenant.

                                   2.3.4.6          If the two arbitrators fail
to agree upon and appoint a third arbitrator, or both parties fail to appoint an
arbitrator, then the appointment of the third arbitrator or any arbitrator shall
be dismissed and the matter to be decided shall be forthwith submitted to
arbitration under the provisions of the American Arbitration Association
Commercial Rules of Arbitration, but subject to the instruction set forth in
this Section 2.3.4.

                                   2.3.4.7          The cost of the arbitrator
appointed by Landlord shall be paid by Landlord. The cost of the arbitrator
appointed by Tenant shall be paid by Tenant. The cost of the third arbitrator
shall be shared equally by Landlord and Tenant.

          2.4          Early Termination. If a majority of the outstanding
voting stock of Tenant is acquired by a person or entity which is not an
Affiliate of Tenant (“Ownership Change”) at any time prior to the date which is
the last day of the thirty-third (33rd) full calendar month of the Lease Term
(the “Election Date”), Tenant may deliver, not later than the Election Date,
written notice to Landlord electing to cause the Expiration Date to be the last
day of the forty-second (42nd) full calendar month of the Lease Term (the “Early
Expiration Date”). Such notice shall be effective only if reasonable evidence of
such Ownership Change and the Termination Payment accompanies the Tenant’s
notice electing the Early Expiration Date. As used herein, the “Termination
Payment” means an amount equal to (i) the total unamortized out-of-pocket cost
to Landlord as of the Early Expiration Date for the Tenant Improvements and
payments to the brokers (as contemplated by Section 28.24 below) (such
out-of-pocket costs to be amortized on a straight line basis assuming an eight
percent (8%) interest rate over a sixty (60) month period commencing on the
Lease Commencement Date or, if the Lease Commencement Date is not the first date
of a calendar month, then the first day of the calendar month immediately
following the Lease Commencement Date), plus (ii) Two Hundred Sixty-Six Thousand
One Hundred and 80/100 Dollars ($266,100.80). Notwithstanding anything herein to
the contrary, Tenant’s rights under Section 2.3 above shall automatically
terminate without notice to Tenant upon Tenant’s delivery of the notice electing
an early termination of this Lease.

ARTICLE 3

BASE RENT

          Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the management office of the Project or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (“Base
Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. If any Base Rent payment date (including the
Lease Commencement Date) falls on a day of the month other than the first day of
such month or if any payment of Base Rent is for a period which is shorter than
one month, the Base Rent for any fractional month shall accrue on a daily basis
for the period from the date such payment is due to the end of such calendar
month or to the end of the Lease Term at a rate per day which is equal to 1/365
of the applicable annual Base Rent. All other payments or adjustments required
to be made under the terms of this Lease that require proration on a time basis
shall be prorated on the same basis.

 

 

 

LAKESHORE TOWERS BUILDING III

9

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




ARTICLE 4

ADDITIONAL RENT; SECURITY DEPOSIT

          4.1     General Terms. In addition to paying the Base Rent specified
in Article 3 of this Lease, Tenant shall pay Tenant’s Share (as defined below)
of the annual Building Direct Expenses (as defined below) which are in excess of
the amount of Building Direct Expenses for the Base Year (as defined below);
provided, however, that in no event shall any decrease in Building Direct
Expenses for any Expense Year (as defined below) below Building Direct Expenses
for the Base Year entitle Tenant to any decrease in Base Rent or any credit
against sums due under this Lease. Such payments by Tenant, together with any
and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease, are hereinafter collectively referred to as the “Additional Rent”,
and the Base Rent and the Additional Rent are herein collectively referred to as
“Rent”. All amounts due under this Article 4 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent. Without limitation
on other obligations of Tenant which survive the expiration of the Lease Term,
the obligations of Tenant to pay the Additional Rent provided for in this
Article 4 shall survive the expiration of the Lease Term.

          4.2     Definitions of Key Terms Relating to Additional Rent. As used
in this Article 4, the following terms shall have the meanings hereinafter set
forth:

                    4.2.1           Base Year. “Base Year” shall mean the period
set forth in Section 5 of the Summary.

                    4.2.2           Building Direct Expenses. “Building Direct
Expenses” shall mean Building Operating Expenses and Building Tax Expenses (as
defined below).

                    4.2.3           Building Operating Expenses. “Building
Operating Expenses” shall mean the portion of Operating Expenses (as defined
below) allocated to the tenants of the Building pursuant to the terms of Section
4.3 below.

                    4.2.4           Building Tax Expenses. “Building Tax
Expenses” shall mean that portion of Tax Expenses (as defined below) allocated
to the tenants of the Building pursuant to the terms of Section 4.3 below.

                    4.2.5           Direct Expenses. “Direct Expenses” shall
mean Operating Expenses and Tax Expenses.

                    4.2.6           Expense Year. “Expense Year” shall mean each
calendar year in which any portion of the Lease Term falls, through and
including the calendar year in which the Lease Term expires. Landlord, upon
notice to Tenant, may change the Expense Year from time to time to any other
twelve (12) consecutive month period and, in the event of any such change,
Tenant’s Share of Building Direct Expenses shall be equitably adjusted for any
Expense Year involved in any such change.

                    4.2.7           Operating Expenses.

                              4.2.7.1           Inclusions to Operating
Expenses. “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays during any Expense Year because of or
in connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof,
subject to the terms and provisions of Section 4.2.7. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following:

 

 

 

 

 

                    (i)          the cost of supplying all utilities, the cost
of operating, repairing, maintaining, and renovating the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith;

 

 

 

 

 

                    (ii)          the cost of licenses, certificates, permits
and inspections and the cost of contesting any governmental enactments which may
affect


 

 

 

 

10

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Operating Expenses, and the costs incurred in connection with a governmentally
mandated transportation system management program or similar program;

 

 

 

 

 

                    (iii)           the cost of earthquake insurance and all
other insurance carried by Landlord in connection with the Project as reasonably
determined by Landlord;

 

 

 

 

 

                    (iv)           the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof;

 

 

 

 

 

                    (v)           the cost of non-capital (as determined
pursuant to generally accepted accounting principles) parking area repair,
restoration, and maintenance;

 

 

 

 

 

                    (vi)           fees and other costs, including reasonable
management fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project;



 

 

                    (vii)           payments under any equipment rental
agreements and the fair rental value of any management office space;

 

 

 

 

 

                    (viii)           subject to Section 4.2.7.2(vi) below,
wages, salaries and other compensation and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project;

 

 

 

 

 

                    (ix)           operation, repair and maintenance of all
systems and equipment and components thereof of the Project;

 

 

 

 

 

                    (x)           the cost of janitorial, alarm, security and
other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways, and
repair to roofs and reroofing;

 

 

 

 

 

                    (xi)           amortization (including interest on the
unamortized cost) over the useful life, determined in accordance with generally
accepted accounting principles, of the cost of acquiring or the rental expense
of personal property used in the maintenance, operation and repair of the
Project, or any portion thereof;

 

 

 

 

 

                    (xii)           the cost of capital improvements or other
costs incurred in connection with the Project (A) which are intended to effect
economies in the operation or maintenance of the Project, or any portion thereof
(but only to the extent of the annual cost savings reasonably anticipated by
Landlord), (B) that are required to comply with present or anticipated
reasonable conservation programs, (C) which are replacements of nonstructural
items located in the Common Areas required to keep the Common Areas in good
order or condition, or (D) that are required under any governmental law or
regulation enacted after the date of this Lease; provided, however, that any
capital expenditure shall be amortized (including interest on the amortized
cost) over its useful life reasonably determined in accordance with generally
accepted accounting principles;

 

 

 

 

 

                    (xiii)           costs, fees, charges or assessments imposed
by, or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute Tax Expenses; and

 

 

 

 

 

                    (xiv)           payments under any easement, license,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the sharing of costs by the Building with other buildings in the Project.

 

 

 

                          4.2.7.2           Exclusions to Operating Expenses.
Notwithstanding the provisions of Section 4.2.7.1 above, for purposes of this
Lease, Operating Expenses shall not, however, include:


 

 

 

 

11

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

 

 

                    (i)         costs, including marketing costs, legal fees,
space planners’ fees, advertising and promotional expenses, and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas or
parking facilities);

 

 

 

 

 

                    (ii)        except as set forth in Sections 4.2.7. 1 (xi),
(xii), and (xiii) above, depreciation, interest and principal payments on
mortgages and other debt costs, if any, penalties and interest, costs of capital
repairs and alterations, and costs of capital improvements and equipment;

 

 

 

 

 

                    (iii)       costs for which Landlord is reimbursed by any
tenant or occupant of the Project or by insurance by its carrier or any tenant’s
carrier or by anyone else, and electric power costs for which any tenant
directly contracts with the local public service company;

 

 

 

 

 

                    (iv)       any bad debt loss, rent loss, or reserves for bad
debts or rent loss;

 

 

 

 

 

                    (v)        costs associated with the operation of the
business of the partnership or entity which constitutes Landlord, as the same
are distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project). Costs associated with the operation of the
business of the partnership or entity which constitutes Landlord include costs
of partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee (except as the actions of the Tenant may be in issue), costs
of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord’s
general corporate overhead and general and administrative expenses;

 

 

 

 

 

                    (vi)       the wages and benefits of any employee who does
not devote substantially all of his or her employed time to the Project unless
such wages and benefits are prorated to reflect time spent on operating and
managing the Project vis-a-vis time spent on matters unrelated to operating and
managing the Project; provided, that in no event shall Operating Expenses for
purposes of this Lease include wages and/or benefits attributable to personnel
above the level of Project manager;

 

 

 

 

 

                    (vii)      amounts paid as ground rental for the Project by
Landlord;

 

 

 

 

 

                    (viii)     except for a Project management fee to the extent
allowed pursuant to item (xiii), below, overhead and profit increment paid to
the Landlord or to subsidiaries or affiliates of Landlord for services in the
Project to the extent the same exceeds the costs of such services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

 

 

 

 

 

                    (ix)       any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord, provided that any
compensation paid to any concierge at the Project shall be includable as an
Operating Expense;

 

 

 

 

 

                    (x)        rentals and other related expenses incurred in
leasing air conditioning systems, elevators or other equipment which if
purchased the cost of which would be excluded from Operating Expenses as a
capital cost, except equipment not affixed to the Project which is used in
providing janitorial or


 

 

 

 

12

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

 

 

 

 

 

                    (xi)       all items and services for which Tenant or any
other tenant in the Project reimburses Landlord or which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement;

 

 

 

 

 

                    (xii)      costs, other than those incurred in ordinary
maintenance and repair, for sculpture, paintings, fountains or other objects of
art;

 

 

 

 

 

                    (xiii)     fees payable by Landlord for management of the
Project in excess of five percent (5%) (the “Management Fee Cap”) of Landlord’s
gross rental revenues, adjusted and grossed up to reflect a one hundred percent
(100%) occupancy of the Building with all tenants paying rent, including base
rent, pass-throughs, and parking fees (but excluding the cost of after hours
services or utilities) from the Project for any calendar year or portion
thereof;

 

 

 

 

 

                    (xiv)     any costs expressly excluded from Operating
Expenses elsewhere in this Lease;

 

 

 

 

 

                    (xv)       rent for any office space occupied by Project
management personnel to the extent the size or rental rate of such office space
exceeds the size or fair market rental value of office space occupied by
management personnel of the Comparable Buildings in the vicinity of the
Building, with adjustment where appropriate for the size of the applicable
project;

 

 

 

 

 

                    (xvi)     costs arising from the negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;

 

 

 

 

 

                    (xvii)    costs (A) incurred to comply with laws relating to
the removal of Hazardous Material (as defined below) except for immaterial
amounts completed in connection with routine maintenance and repairs; which was
in existence in the Building or on the Project prior to the Lease Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it then had knowledge of the presence of such Hazardous Material,
in the state, and under the conditions that it then existed in the Building or
on the Project, would have then required the removal of such Hazardous Material
or other remedial or containment action with respect thereto; and (B) costs
incurred to remove, remedy, contain, or treat Hazardous Material, which
hazardous material is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Material, in the
state, and under the conditions, that it then exists in the Building or on the
Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto except for immaterial
amounts completed in connection with routine maintenance and repairs;

 

 

 

 

 

                    (xviii)   costs arising from Landlord’s charitable or
political contributions;

 

 

 

 

 

                    (xix)     any gifts provided to any entity whatsoever,
including, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents;

 

 

 

 

 

                    (xx)      the cost of any magazine, newspaper, trade or
other subscriptions;

 

 

 

 

 

                    (xxi)     any amount paid to Landlord or to subsidiaries or
affiliates of Landlord for services in the Project to the extent the same
exceeds the cost of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;


 

 

 

 

13

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

 

 

                    (xxii)     costs arising from Landlord’s failure to comply
with any applicable governmental laws or regulations in existence at the time of
the Lease Commencement Date;

 

 

 

 

 

                    (xxiii)    costs relating to categories of expenses for the
Project parking areas which were not included in Operating Expenses during the
Base Year, except to the extent the Base Year is retroactively adjusted to
include such categories; and

 

 

 

 

 

                    (xxiv)    any entertainment expenses and travel expenses of
Landlord, its employees, agents, partners and affiliates.

          If Landlord is not furnishing any particular work or service (the cost
of which, if performed by Landlord, would be included in Operating Expenses) to
a tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Project is not
at least ninety-five percent (95%) occupied during all or a portion of the Base
Year or any Expense Year, Landlord shall make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year. Operating Expenses
for the Base Year shall not include market-wide labor-rate increases due to
extraordinary circumstances, including, but not limited to, boycotts and
strikes, and utility rate increases due to extraordinary circumstances
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages, or amortized costs relating to capital improvements.

                    4.2.8           Taxes.

                                   4.2.8.1 Tax Expenses. “Tax Expenses” shall
mean all federal, state, county, or local governmental or municipal taxes, fees,
charges or other impositions of every kind and nature, whether general, special,
ordinary or extraordinary (including, without limitation, real estate taxes,
general and special assessments, transit taxes, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, unless required to be paid by Tenant, personal property
taxes imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Project, or any portion thereof), which shall be paid or
accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing and operation of the Project, or any portion thereof
including the parking areas. Tax Expenses shall include, without limitation:

 

 

 

 

 

                    (i)          any tax on the rent, right to rent or other
income from the Project, or any portion thereof, or as against the business of
leasing the Project, or any portion thereof;

 

 

 

 

 

                    (ii)          any assessment, tax, fee, levy or charge in
addition to, or in substitution, partially or totally, of any assessment, tax,
fee, levy or charge previously included within the definition of real property
tax, it being acknowledged by Tenant and Landlord that Proposition 13 was
adopted by the voters of the State of California in the June 1978 election
(“Proposition 13”) and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
in further recognition of the decrease in the level and quality of governmental
services and amenities as a result of Proposition 13, Tax Expenses shall also
include any governmental or private assessments or the Project’s contribution
towards a governmental or private cost-sharing agreement for the purpose of
augmenting or improving the quality of services and amenities normally provided
by governmental agencies;


 

 

 

 

14

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




 

 

 

                    (iii)           any assessment, tax, fee, levy, or charge
allocable to or measured by the area of the Premises or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof;

 

 

 

                    (iv)           any assessment, tax, fee, levy or charge,
upon this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises; and

 

 

 

                    (v)           all of the real estate taxes and assessments
imposed upon or with respect to the Building and Project. To the extent such
taxes are not currently known, Landlord shall reasonably estimate the taxes and
the Base Year Tax Expenses shall be adjusted accordingly upon receipt of the
actual tax adjustment based upon such reassessment.

                              4.2.8.2           Other Costs. Any costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees) incurred in attempting to protest, reduce or minimize Tax Expenses shall
be included in Tax Expenses in the Expense Year such expenses are incurred. Tax
refunds shall be credited against Tax Expenses and refunded to Tenant regardless
of when received, based on the Expense Year to which the refund is applicable;
provided, however, in no event shall the amount to be refunded Tenant for any
such Expense Year exceed the total amount paid by Tenant as Additional Rent
under this Article 4 for such Expense Year. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant’s Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the terms of this Lease. Notwithstanding
anything to the contrary contained in this Section 4.2.8 (except as set forth in
Section 4.2.8.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.5 of this Lease.

                              4.2.8.3           Base Taxes. The amount of Tax
Expenses for the Base Year attributable to the valuation of the Project,
inclusive of tenant improvements, shall be known as the “Base Taxes.” If in any
comparison year subsequent to the Base Year the amount of Tax Expenses decreases
below the amount of Base Taxes for the Premises, then for purposes of all
subsequent comparison years, including the comparison year in which such
decrease in Tax Expenses occurred, the Base Taxes and therefore the Base Year
shall be decreased by an amount equal to the decrease in Tax Expenses; provided,
however, if the amount of Tax Expenses for the Premises subsequently increases
in any comparison year from that decreased amount, the Base Taxes for the
Premises shall be increased by an amount equal to the increase in the Tax
Expenses for the Premises but not in excess of the Base Taxes for the Base Year
(calendar year 2008).

                    4.2.9           Tenant’s Share. “Tenant’s Share” shall mean
the percentages set forth in Section 6 of the Summary. Tenant’s Share is
calculated by multiplying the number of rentable square feet of the Premises as
set forth in Section 2 of the Summary by 100, and dividing the applicable
product by the rentable square feet in the Building. The rentable square feet in
the Premises and Building is measured pursuant to the Building Owners and
Managers Association Standard Method for Measuring Floor Area in Office
Buildings, ANSI/BOMA Z65.1 - 1996 (“BOMA”), provided that the rentable square
footage of the Building shall include all of, and the rentable square footage of
the Premises therefore shall include a portion of, the square footage of the
ground floor Common Areas located within the Building and the Common Area and
occupied space of the portion of the Building or Project, dedicated to the
service of the Building. In the event either the rentable square feet of the
Premises and/or the total rentable square feet of the Building is remeasured,
Tenant’s Share for the Premises shall be appropriately adjusted and, as to the
Expense Year in which such change occurs, Tenant’s Share for the Premises for
such Expense Year shall be determined on the basis of the number of days during
such Expense Year that each such Tenant’s Share was in effect.

 

 

 

 

15

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          4.3           Allocation of Direct Expenses. The parties acknowledge
that the Building is a part of a multi-building project and that the costs and
expenses incurred in connection with the Project (i.e., the Direct Expenses)
should be shared between the tenants of the Building and the tenants of the
other buildings in the Project. Accordingly, as set forth in Section 4.2 above,
Direct Expenses (which consist of Operating Expenses and Tax Expenses) are
determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be determined by Landlord in accordance with the
CC&Rs, shall be allocated to the tenants of the Building (as opposed to the
tenants of any other buildings in the Project) and such portion shall be the
Building Direct Expenses for purposes of this Lease (such allocation in
accordance with the CC&Rs is further described in Exhibit E hereto). Such
portion of Direct Expenses allocated to the tenants of the Building shall
include all Direct Expenses attributable solely to the Building and an equitable
portion of the Direct Expenses attributable to the Project as a whole.

          4.4           Calculation and Payment of Additional Rent. If for any
Expense Year ending or commencing within the Lease Term, the applicable Tenant’s
Share of Building Direct Expenses for such Expense Year exceeds the applicable
Tenant’s Share of Building Direct Expenses applicable to the Base Year for the
Premises, then Tenant shall pay to Landlord, in the manner set forth in Section
4.4.1, below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

                          4.4.1           Statement of Actual Building Direct
Expenses and Payment by Tenant. Landlord shall give to Tenant following the end
of each Expense Year, a statement (the “Statement”) which shall state the
Building Direct Expenses incurred or accrued for such preceding Expense Year and
which shall indicate the amount of the Excess. Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as Estimated Excess (as defined below), and if Tenant
paid more as Estimated Excess than the actual Excess, Tenant shall receive a
credit in the amount of Tenant’s overpayment against Rent next due under this
Lease. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Building
Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess is present, Tenant shall immediately pay to Landlord such amount, and if
Tenant paid more as Estimated Excess than the actual Excess, Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of the
overpayment. The provisions of this Section 4.4.1 shall survive the expiration
or earlier termination of the Lease Term.

                          4.4.2           Statement of Estimated Building Direct
Expenses. Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the “Estimated
Excess”) as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Excess under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary. Thereafter, Tenant shall
pay, with its next installment of Base Rent due, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.4.2). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year,
including the month of such payment, and twelve (12) as its denominator. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Excess set forth in the previous Estimate Statement delivered by Landlord to
Tenant.

          4.5           Taxes and Other Charges for Which Tenant Is Directly
Responsible.

                          4.5.1           Personal Property Taxes. Tenant shall
be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and

 

 

 

 

 

 

 

16

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

                          4.5.2           Taxes on Improvements in Premises. If
the tenant improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above; provided that Landlord uniformly applies such excess assessed valuation
for the same period uniformly to all tenants in the Building.

                          4.5.3           Other Taxes. Notwithstanding any
contrary provision herein, Tenant shall pay prior to delinquency any (i) rent
tax or sales tax, service tax, transfer tax or value added tax, or any other
applicable tax on the rent or services herein or otherwise respecting this
Lease, (ii) taxes assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project, including the Project
parking facility, or (iii) taxes assessed upon this transaction or any document
to which Tenant is a party creating or transferring an interest or an estate in
the Premises.

          4.6           Landlord’s Books and Records. Within six (6) months
after receipt of a Statement by Tenant, if Tenant disputes the amount of
Additional Rent set forth in the Statement, an independent certified public
accountant (which accountant is a member of a nationally recognized accounting
firm, has previous experience in reviewing financial operating records of
landlords of office buildings, and is retained by Tenant on a non contingency
fee basis) (the “Tenant Auditor”), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord’s
records with respect to the Statement at Landlord’s offices, provided that
Tenant is not then in default under this Lease and Tenant has paid all amounts
required to be paid under the applicable Estimated Statement and Statement, as
the case may be. In connection with such inspection, Tenant and Tenant’s agents
must agree in advance to follow Landlord’s reasonable rules and procedures
regarding inspections of Landlord’s records, and shall execute a commercially
reasonable confidentiality agreement regarding such inspection. Tenant’s failure
to dispute the amount of Additional Rent set forth in any Statement within six
(6) months following Tenant’s receipt of such Statement shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant (the “Accountant”) selected by Landlord and subject
to Tenant’s reasonable approval; provided that if such certification by the
Accountant proves that Direct Expenses were overstated by more than five percent
(5%), then the cost of the Accountant, and the cost of such determination
certification, shall be paid by Landlord. Any reimbursement amounts determined
to be owing by Landlord to Tenant or by Tenant to Landlord shall be (i) in the
case of amounts owing from Tenant to Landlord, paid within thirty (30) days
following such determination, and (ii) in the case of amounts owing from
Landlord to Tenant, credited against the next payment of Rent due Landlord under
the terms of this Lease, or if the Lease Term has expired, paid to Tenant within
thirty (30) days following such determination. In no event shall this Section
4.6 be deemed to allow any review of any of Landlord’s records by any subtenant
of Tenant. Tenant agrees that this Section 4.6 shall be the sole method to be
used by Tenant to dispute the amount of any Direct Expenses payable or not
payable by Tenant pursuant to the terms of this Lease, and Tenant hereby waives
any other rights at law or in equity relating thereto.

 

 

 

 

17

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          4.7           Security Deposit.

                          4.7.1           Security Deposit. The amount of
Sixty-Four Thousand One Hundred Forty-Nine and 30/100 Dollars ($64,149.30) shall
serve as the security deposit hereunder (the “Security Deposit”). On the Lease
Commencement Date, at Tenant’s request, Landlord shall cooperate with Tenant in
the transfer of Tenant’s security deposit for the Current Premises subject to
the rights of the landlord under the Current Premises Lease. Such sum shall be
accepted by Landlord as a portion of the Security Deposit and Tenant shall on
the Lease Commencement Date deliver to Landlord such additional funds as are
necessary so that the Security Deposit held by Landlord under this Lease equals
Sixty-Four Thousand One Hundred Forty-Nine and 30/100 Dollars ($64,149.30).
Landlord shall hold the Security Deposit as security for the performance of
Tenant’s obligations under this Lease. If Tenant defaults on any provision of
this Lease, Landlord may, after such notice as may be required under this Lease
and without prejudice to any other remedy it has, apply all or a part of the
Security Deposit to:

                                              4.7.1.1           Any Rent or
other sum in default; or

                                              4.7.1.2           Any expense,
loss, or damage that Landlord may suffer because of Tenant’s default including,
without limitation, Rent that would accrue after such default.

                          4.7.2           Landlord’s Transfer of Security
Deposit on Transfer of Real Property. If Landlord disposes of its interests in
the Premises, Landlord may deliver or credit the Security Deposit to Landlord’s
successor-in-interest in the Premises and thereupon be relieved of further
responsibility with respect to the Security Deposit.

                          4.7.3           Restoration of Security Deposit. If
Landlord applies any portion of the Security Deposit pursuant to Section 4.7.1
above, Tenant shall, within thirty (30) days after demand by Landlord, deposit
with Landlord an amount sufficient to restore the Security Deposit to its
original amount.

                          4.7.4           Interest on Security Deposit. Tenant
is not entitled to any interest on the Security Deposit.

                          4.7.5           Return of Security Deposit. If Tenant
performs every provision of this Lease to be performed by Tenant, the unused
portion of the Security Deposit shall be returned to Tenant or the last assignee
of Tenant’s interest under this Lease within thirty (30) days following the
expiration or termination of the Lease Term.

ARTICLE 5

USE OF PREMISES

          5.1           Permitted Use. Tenant shall use the Premises solely for
the Permitted Use set forth in Section 7 of the Summary and Tenant shall not use
or permit the Premises or the Project to be used for any other purpose or
purposes whatsoever without the prior written consent of Landlord, which may be
withheld in Landlord’s sole discretion.

          5.2           Prohibited Uses. Tenant further covenants and agrees
that Tenant shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of the Rules and Regulations set forth in Exhibit F, attached hereto, or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project
including, without limitation, any such laws, ordinances, regulations or
requirements relating to Hazardous Material. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building or
Project, or injure or annoy them or use or allow the Premises to be used for any
improper, unlawful or objectionable purpose, nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Premises. Tenant shall comply with, and
Tenant’s rights and obligations under the Lease and Tenant’s use of the Premises
shall be subject and subordinate to, all recorded easements, covenants,
conditions and restrictions now or hereafter affecting the Project; provided,
however, Landlord warrants that such recorded easements, covenants, conditions
and restrictions do not materially interfere with Tenant’s use or occupancy of
the Premises or Common Areas.

 

 

 

 

18

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          5.3           Tenant’s Security Responsibilities. Tenant shall (1)
lock the doors to the Premises and take other reasonable steps to secure the
Premises and the personal property of all Tenant Parties and any of Tenant’s
transferees, contractors or licensees in the Common Areas and parking facilities
of the Building and Project, from unlawful intrusion, theft, fire and other
hazards; (2) keep and maintain in good working order all security and safety
devices installed in the Premises by or for the benefit of Tenant (such as
locks, smoke detectors and burglar alarms); and (3) cooperate with Landlord and
other tenants in the Building on Building safety matters. Tenant acknowledges
that Landlord is not obligated to provide security personnel or measures for the
protection of Tenant, its employees, invitees or personal property. Tenant
further acknowledges that any security or safety measures employed by Landlord
are for the protection of Landlord’s own interests; that Landlord is not a
guarantor of the security or safety of the Tenant Parties or their property; and
that such security and safety matters are the responsibility of Tenant and the
local law enforcement authorities.

ARTICLE 6

SERVICES AND UTILITIES

          6.1           Standard Tenant Services. Landlord shall provide the
following services on all days (unless otherwise stated below) during the Lease
Term.

                          6.1.1           Subject to limitations imposed by all
governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide heating, ventilation and air conditioning (“HVAC”) when necessary
for normal comfort for normal office use in the Premises from 8:00 A.M. to 6:00
P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M.
(collectively, the “Building Hours”), except for the date of observation of New
Year’s Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally or nationally
recognized holidays (collectively, the “Holidays”).

                          6.1.2           Landlord shall provide adequate
electrical wiring and facilities for connection to Tenant’s lighting fixtures
and incidental use equipment, provided that (i) the connected electrical load of
the incidental use equipment does not exceed an average of six (6) watts per
usable square foot of the Premises, and (ii) the connected electrical load of
Tenant’s lighting fixtures does not exceed an average of two (2) watts per
usable square foot of the Premises, which electrical usage shall be subject to
applicable laws and regulations, including Title 24. Tenant shall bear the cost
of replacement of lamps, starters and ballasts for non-Building standard
lighting fixtures within the Premises.

                          6.1.3           Landlord shall provide city water from
the regular Building outlets for drinking, lavatory and toilet purposes in the
Building Common Areas.

                          6.1.4           Landlord shall provide janitorial
services to the Premises and window washing services in a manner consistent with
Comparable Buildings.

                          6.1.5           Landlord shall provide nonexclusive,
non-attended automatic passenger elevator service during the Building Hours and
shall have one elevator available at all other times, including on the Holidays.

                          6.1.6           Landlord shall provide nonexclusive
freight elevator service subject to scheduling by Landlord.

          Tenant shall cooperate fully with Landlord at all times and abide by
all regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

          6.2           Overstandard Tenant Use.

                          6.2.1           Non-Electrical Usage. Tenant shall
not, without Landlord’s prior written consent, use heat-generating machines,
machines other than normal fractional horsepower office machines, or equipment
or lighting other than Building standard lights in the Premises, which may
affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises by Landlord pursuant to
the terms of

 

 

 

 

19

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Section 6.1 of this Lease. If Tenant uses water, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the actual cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the cost of such increased use directly
to Landlord, on demand, at the rates charged by the public utility company
furnishing the same, including the cost of such additional metering devices. If
Tenant desires to use HVAC during non-Building Hours, Tenant shall give Landlord
such prior notice, if any, as Landlord shall from time to time establish as
appropriate, of Tenant’s desired use in order to supply HVAC, and Landlord shall
supply HVAC to the Premises. The cost of after-hours HVAC is currently
Sixty-Five Dollars ($65.00 ) per hour, per floor. Such cost shall increase
hereafter to the extent of an increase occurring after the date of this Lease in
the direct and indirect cost to Landlord of providing such HVAC services. The
cost of HVAC supplied by Landlord during non-Building Hours shall be paid by
Tenant as Additional Rent.

                        6.2.2          Electrical Usage. If in any month Tenant
uses electricity (not including any electricity consumed in connection with the
operation of the Building’s main HVAC system) in excess of the Electricity Usage
Standard (as defined below), Tenant shall pay to Landlord, upon billing,
Landlord’s cost of such excess consumption and the reasonable cost of the
installation, operation, and maintenance of equipment which is required to be
installed to supply such excess capacity and/or consumption to Tenant. For
purposes hereof, the “Electricity Usage Standard” shall be an average of five
(5) watts per rentable square foot of the Premises of actual consumption, on a
monthly Business Hours basis. Tenant’s use of electricity shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation
(which capacity is eight (8) watts per rentable square foot) and Tenant shall
promptly discontinue any such excess use promptly following receipt of notice of
the same from Landlord. In those cases where Landlord proposes to install
equipment to be paid for by Tenant or otherwise is proposing to require Tenant
to pay for any cost related to such excess consumption, Tenant may require
Landlord, as a condition of such charge by Landlord, to reasonably demonstrate
that Landlord’s actions and such charges are consistent with the requirements of
this Lease.

          6.3          Interruption of Use. Tenant agrees that Landlord shall
not be liable for damages, by abatement of Rent or otherwise, for failure to
furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord’s reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant’s use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.

ARTICLE 7

REPAIRS

          Tenant shall, at Tenant’s own expense, keep the Premises, including
all improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, at Landlord’s option, or if Tenant fails to make
such repairs, Landlord may, but need not, make such repairs and replacements,
and Tenant shall pay Landlord the cost thereof, including a percentage of the

 

 

 

 

20

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




cost thereof (to be uniformly established for the Building and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements forthwith upon being billed for same. Landlord may, but shall
not be required to, enter the Premises at all reasonable times to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

          8.1          Landlord’s Consent to Alterations. Tenant may not make
any improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which adversely affects the structural portions or the systems or equipment of
the Building or is visible from the exterior of the Building. The construction
of the initial improvements to the Premises shall be governed by the terms of
the Tenant Work Letter and not the terms of this Article 8.

          8.2          Manner of Construction.

                         8.2.1          Conditions to Alterations. Landlord may
impose, as a condition of its consent to any and all Alterations or repairs of
the Premises or about the Premises, such requirements as Landlord in its
reasonable discretion may deem desirable, including, but not limited to, (i) the
requirement that Tenant utilize for such purposes only contractors,
subcontractors, materials, mechanics and materialmen selected by Tenant from a
list provided and approved by Landlord, and (ii) the requirement that upon
Landlord’s request Tenant shall, at Tenant’s expense, remove such Alterations
upon the expiration or any early termination of the Lease Term. Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable federal, state, county or
municipal laws, rules and regulations and pursuant to a valid building permit,
issued by the City of Irvine, all in conformance with Landlord’s construction
rules and regulations; provided, however, that prior to commencing to construct
any Alteration, Tenant shall meet with Landlord to discuss Landlord’s design
parameters and code compliance issues. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant’s obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of Orange in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the “as built” drawings of the
Alterations, as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

                         8.2.2          Base Building Changes. In the event any
Alterations which Tenant proposes to make to the Premises require or give rise
to governmentally-required changes (“Additional Required Work”) to the Base
Building, Landlord and Tenant shall work together to eliminate, if possible, or
otherwise minimize the Additional Required Work. Absent elimination of such
Additional Required Work or a mutually acceptable allocation of such changes as
between Landlord and Tenant, the cost of such changes shall be borne by Tenant.
As used herein, (i) “Base Building” means the structural portions of the
Building, the Base Building

 

 

 

 

21

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Systems, the public restrooms, elevators, exit stairwells and the systems and
equipment located in the internal core of the Building, and (ii) “Base Building
Systems” means all systems and equipment (including plumbing, HVAC, electrical
fire/life/safety elevator and security systems) that serve all or part of the
Building.

          8.3          Payment for Improvements. If payment is made directly to
contractors, Tenant shall (i) comply with Landlord’s requirements for final lien
releases and waivers in connection with Tenant’s payment for work to
contractors, and (ii) cause its contractors to sign Landlord’s standard
contractor’s rules and regulations. If Tenant orders any work directly from
Landlord, Tenant shall pay to Landlord an amount equal to five percent (5%) of
the cost of such work to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord’s
involvement with such work. If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlord’s reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord’s
review of such work.

          8.4          Construction Insurance. In addition to the requirements
of Article 10 of this Lease, in the event that Tenant makes any Alterations,
prior to the commencement of such Alterations, Tenant shall provide Landlord
with evidence that Tenant carries “Builder’s All Risk” insurance in an amount
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition, in
connection with any Alteration, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee.

          8.5          Landlord’s Property. All Alterations, improvements,
fixtures, equipment and/or appurtenances which may be installed or placed in or
about the Premises, from time to time, shall be at the sole cost of Tenant and
shall be and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord. Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any such Alterations or improvements and to repair any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord. If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations or improvements in the Premises and
return the affected portion of the Premises to a building standard tenant
improved condition as reasonably determined by Landlord, Landlord may do so and
may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

          8.6          Communications and Computer Lines. Tenant may install,
maintain, replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord’s reasonable opinion, (iii)
the Lines (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith. Landlord reserves the right to
require that Tenant remove any Lines located in or serving the

 

 

 

 

22

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Premises which are installed in violation of these provisions, or which are at
any time in violation of any laws or represent a dangerous or potentially
dangerous condition.

ARTICLE 9

COVENANT AGAINST LIENS

          Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any such
work on the Premises (or such additional time as may be necessary under
Applicable Laws (as defined below)) to afford Landlord the opportunity of
posting and recording appropriate notices of non-responsibility. Tenant shall
remove any such lien or encumbrance by bond or otherwise within ten (10) days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Building or Premises to any liens or encumbrances
whether claimed by operation of law or express or implied contract. Any claim to
a lien or encumbrance upon the Building or Premises arising in connection with
any such work or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

INSURANCE

          10.1          Indemnification and Waiver. Tenant hereby assumes all
risk of damage to property or injury to persons in, upon or about the Premises
from any cause whatsoever (including, but not limited to, any personal injuries
resulting from a slip and fall in, upon or about the Premises) and agrees that
Landlord, its partners, subpartners and their respective officers, agents,
servants, employees, and independent contractors (collectively, “Landlord
Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant. Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) incurred in connection with or arising from any cause in, on or about the
Premises (including, but not limited to, a slip and fall), any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the gross negligence or willful misconduct of Landlord.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as reasonable appraisers’,
accountants’ and attorneys’ fees. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

          10.2          Tenant’s Compliance With Landlord’s Fire and Casualty
Insurance. Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

 

 

 

23

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          10.3          Tenant’s Insurance. Tenant shall maintain the following
coverages in the following amounts.

                           10.3.1          Commercial General Liability
Insurance covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) arising out of Tenant’s
operations, and contractual liabilities (covering the performance by Tenant of
its indemnity agreements) including a Broad Form endorsement covering the
insuring provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, for limits of liability not
less than:

 

 

Bodily Injury and

$3,000,000 each occurrence

Property Damage Liability

$3,000,000 annual aggregate

 

Personal Injury Liability

$3,000,000 each occurrence

 

$3,000,000 annual aggregate

 

0% Insured’s participation

                            10.3.2          Physical Damage Insurance covering
(i) all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant’s property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Tenant Improvements, and any other improvements which exist in
the Premises as of the Lease Commencement Date (excluding the Base Building)
(the “Original Improvements”), and (iii) all other improvements, alterations and
additions to the Premises. Such insurance shall be written on an “all risks” of
physical loss or damage basis, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of one year.

                            10.3.3          Worker’s Compensation and Employer’s
Liability or other similar insurance pursuant to all applicable state and local
statutes and regulations.

           10.4          Form of Policies. The minimum limits of policies of
insurance required of Tenant under this Lease shall in no event limit the
liability of Tenant under this Lease. Such insurance shall (i) name Landlord,
and any other party the Landlord so specifies, as an additional insured,
including Landlord’s managing agent, if any; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant’s obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-X in Best’s Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord. Tenant shall deliver
said policy or policies or certificates thereof to Landlord on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

          10.5          Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.

 

 

 

 

24

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          10.6          Additional Insurance Obligations. Tenant shall carry and
maintain during the entire Lease Term, at Tenant’s sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant’s operations therein,
as may be reasonably requested by Landlord, but in no event in excess of the
amounts and types of insurance then being required of tenants in Comparable
Buildings occupying comparable space and engaged in a similar use as Tenant.

ARTICLE 11

DAMAGE AND DESTRUCTION

          11.1          Repair of Damage to Premises by Landlord.

                           11.1.1          Damage to Building. Tenant shall
promptly notify Landlord of any damage to the Premises resulting from fire or
any other casualty. If the Premises or any Common Areas serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, which are consistent with the character of
the Project, provided that access to the Premises and any restrooms serving the
Premises shall not be materially impaired.

                           11.1.2          Damage to Premises. Upon the
occurrence of any damage to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.3.2(ii) and (iii) of this Lease,
and Landlord shall repair any injury or damage to the Tenant Improvements and
the Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repair of the damage. In the event that Landlord does
not deliver the Landlord Repair Notice within sixty (60) days following the date
the casualty becomes known to Landlord, Tenant shall, at its sole cost and
expense, repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant’s occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises. In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant’s right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.

          11.2          Landlord’s Option to Repair. Notwithstanding the terms
of Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore
the Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the

 

 

 

 

25

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term. In the event Landlord does not terminate this
Lease as set forth above, and in Landlord’s reasonable judgment, (A) the repairs
cannot be completed within such one hundred eighty (180) days, as set forth in
(i) above, or (B) if the damage occurs during the last twelve (12) months of the
Lease Term and the repairs cannot be completed within one hundred twenty (120)
days after the date of discovery of the damage, Landlord shall provide Tenant
with written notice (“Extended Repair Notice” ) of the time within which such
repairs may be completed, in Landlord’s reasonable judgment.

          11.3           Tenant’s Option to Cause Early Expiration. If damage to
the Project, Building or Premises causes the Premises to be unusable for their
intended purposes and Landlord advises Tenant in the Extended Repair Notice that
(i) repairs cannot be completed within one hundred eighty days (180) days after
the date of discovery of the damage, or (ii) if the damage occurs during the
last twelve (12) months of the Lease Term, repairs cannot be completed within
one hundred twenty (120) days after the date of discovery of the damage, Tenant
may elect to cause the Expiration Date to be accelerated. Such election shall be
made in writing to Landlord within thirty (30) days after receipt of the
Extended Repair Notice. Tenant’s election to accelerate the Expiration Date
shall be made by written notice to Landlord within thirty(30) days after receipt
of Landlord’s Notice and shall specify the new Expiration Date, which date shall
not be later than forty-five (45) days after Tenant’s receipt of the Extended
Repair Notice.

          11.4           Waiver of Statutory Provisions. The provisions of this
Lease, including this Article 11, constitute an express agreement between
Landlord and Tenant with respect to any and all damage to, or destruction of,
all or any part of the Premises, the Building or the Project, and any statute or
regulation of the State of California, including, without limitation, Sections
1932(2) and 1933(4) of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of Rent shall not waive or affect said notice, suit or judgment.

 

 

26

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




ARTICLE 13

CONDEMNATION

If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any material
part of the Premises, Building or Project, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to Section
1265.130 of the California Code of Civil Procedure. Notwithstanding anything to
the contrary contained in this Article 13, in the event of a temporary taking of
all or any portion of the Premises for a period of one hundred eighty (180) days
or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

          14.1           Transfers. Tenant shall not, without the prior written
consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfer(s)” and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
Transfer Premium (as defined below) in connection with such Transfer, the name
and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit G. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option,

 

 

27

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys’, accountants’, architects’, engineers’ and
consultants’ fees) incurred by Landlord, within thirty (30) days after written
request by Landlord, in an amount not to exceed One Thousand Five Hundred
Dollars ($1,500) in the aggregate, for a Transfer in the ordinary course of
business (for purposes hereof, a Transfer shall be deemed not to be in the
“ordinary course of business” if Landlord is required to review documentation
related to such Transfer on more than two (2) separate occasions).

          14.2           Landlord’s Consent. Landlord shall not unreasonably
withhold or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice. Without limitation
as to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

 

                            14.2.1          The Transferee is of a character or
reputation or engaged in a business which is not consistent with the quality of
the Building or the Project;

 

                            14.2.2          The Transferee intends to use the
Subject Space for purposes which are not permitted under this Lease;

 

                            14.2.3          The Transferee is either a
governmental agency or instrumentality thereof;

 

                            14.2.4          The Transferee is not a party of
reasonable financial worth and/or financial stability in light of the
responsibilities to be undertaken in connection with the Transfer on the date
consent is requested;

 

                            14.2.5          The proposed Transfer would cause a
violation of another lease for space in the Project, or would give an occupant
of the Project a right to cancel its lease; or

 

                            14.2.6          Either the proposed Transferee, or
any person or entity which directly or indirectly, controls, is controlled by,
or is under common control with, the proposed Transferee, (i) occupies space in
the Project at the time of the request for consent, or (ii) is negotiating with
Landlord or has negotiated with Landlord during the six (6) month period
immediately preceding the date Landlord receives the Transfer Notice, to lease
space in the Project.

          If Landlord consents to any Transfer pursuant to the terms of this
Section 14.2, Tenant may within six (6) months after Landlord’s consent, but not
later than the expiration of said six-month period, enter into such Transfer of
the Premises or portion thereof, upon the same terms and conditions as are set
forth in the Transfer Notice furnished by Tenant to Landlord pursuant to Section
14.1 of this Lease, provided that if there are any changes in the terms and
conditions from those specified in the Transfer Notice (i) such that Landlord
would initially have been entitled to refuse its consent to such Transfer under
this Section 14.2, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14. Notwithstanding anything to the
contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, their sole
remedies shall be a suit for declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee.

          14.3           Transfer Premium. If Landlord consents to a Transfer as
a condition thereto which the parties hereby agree is reasonable, Tenant shall
pay to Landlord one hundred percent (100%) of any Transfer Premium received by
Tenant from such Transferee. “Transfer Premium” shall mean all rent, additional
rent or other consideration payable by such Transferee in connection with the
Transfer in excess of the Base Rent and Additional Rent payable by Tenant under
this Lease during the term of the Transfer (on a per rentable square foot basis
if less than all of the Premises is transferred), after deducting the reasonable
expenses incurred by

 

 

28

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Tenant for (i) any changes, alterations and improvements to the Premises in
connection with the Transfer, (ii) any free base rent reasonably provided to the
Transferee in connection with the Transfer, (iii) any brokerage commissions in
connection with the Transfer, and (iv) twenty-five percent (25%) of the amount
of any Base Rent and Additional Rent paid by Tenant to Landlord with respect to
the Subject Space during the period commencing on the later of (a) the date
Tenant contracts with a reputable broker to market the Subject Space, and (b)
the date Tenant vacates the Subject Space, until the commencement of the term of
the Transfer (collectively, “Tenant’s Transfer Costs”). “Transfer Premium” shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. The
determination of the amount of Landlord’s applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer. For purposes of calculating the Transfer
Premium on a monthly basis, Tenant’s Transfer Costs shall be deemed to be
expended by Tenant in equal monthly amounts over the entire term of the
Transfer.

          14.4           Landlord’s Option as to Subject Space. Notwithstanding
anything to the contrary contained in this Article 14, in the event Tenant
contemplates a Transfer of all or a portion of the Premises (or in the event of
any other Transfer or Transfers entered into by Tenant as a subterfuge in order
to avoid the terms of this Section 14.4), Tenant shall give Landlord notice (the
“Intention to Transfer Notice”) of such contemplated transfer (whether or not
such contemplated transfer or any of the terms of such contemplated transfer
have been determined). The Intention to Transfer Notice shall specify the
portion of the rentable amount of square feet of the Premises which Tenant
intends to transfer (the “Contemplated Transfer Space”), the contemplated date
of commencement of the contemplated transfer (the “Contemplated Effective Date”)
and the contemplated length of the term of such contemplated transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space for the term set forth in the Intention to Transfer
Notice. Thereafter, Landlord shall have the option, by giving written notice to
Tenant within thirty (30) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space. Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date until the last day of the term of the
contemplated transfer is set forth in the Intention to Transfer Notice. In the
event of a recapture by Landlord, this Lease shall be cancelled with respect to
less than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the “Nine Month
Period”) commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any transfer made during the Nine Month Period, provided that any
such transfer is substantially on the terms set forth in the Intention to
Transfer Notice and, provided further, that any such transfer shall be subject
to the remaining terms of this Article 14. If such a transfer is not so
consummated within the Nine Month Period (or if the transfer is so consummated,
then upon the expiration of the term of any transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
to any contemplated transfer, as provided above in this Section 14.4.

          14.5           Effect of Transfer. If Landlord consents to a Transfer,
(i) the terms and conditions of this Lease shall in no way be deemed to have
been waived or modified, (ii) such consent shall not be deemed consent to any
further Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability

 

 

29

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




under this Lease, including, without limitation, in connection with the Subject
Space. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than five percent (5%), Tenant shall pay Landlord’s costs of such audit.

          14.6          Occurrence of Default. Any Transfer hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as canceled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

          14.7          Non-Transfers. Notwithstanding anything to the contrary
contained in this Article 14, an assignment or subletting of all or a portion of
the Premises to an entity which is controlled by, controls, or is under common
control with, Tenant (an “Affiliate”), shall not be deemed a Transfer under this
Article 14, provided that Tenant notifies Landlord of any such assignment or
sublease and promptly supplies Landlord with any documents or information
requested by Landlord regarding such assignment or sublease or such Affiliate,
and further provided that such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease. “Control”, as used in this
Section 14.7, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether by the ownership of voting securities, by contract or otherwise.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

          15.1          Surrender of Premises. No act or thing done by Landlord
or any agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.

          15.2          Removal of Tenant Property by Tenant. Upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, subject to the provisions of this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish,

 

 

 

 

30

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

          If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to 150%. Such month-to-month tenancy shall be subject to every
other applicable term, covenant and agreement contained herein. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

          17.1           Estoppel Certificates. Within ten (10) business days
following a request in writing by Landlord, Tenant shall execute, acknowledge
and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit G, attached hereto (or
such other form as may be required by any prospective mortgagee or purchaser of
the Project, or any portion thereof), indicating therein any exceptions thereto
that may exist at that time, and shall also contain any other information
reasonably requested by Landlord or Landlord’s mortgagee or prospective
mortgagee. Any such certificate may be relied upon by any prospective mortgagee
or purchaser of all or any portion of the Project. Tenant shall execute and
deliver whatever other instruments may be reasonably required for such purposes.
Failure of Tenant to timely execute, acknowledge and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception.

          17.2           Financial Statements. At any time during the Lease
Term, Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.

ARTICLE 18

SUBORDINATION

          This Lease shall be subject and subordinate to all present (including
that certain Second Amended and Restated Ground Lease (Parcel 1), dated
September 25, 1989, between Parker-Hannifin Corporation, as lessor, and
Landlord, as lessee, as amended by that certain First Amendment to Second
Amended and Restated Ground Lease (Parcel 1), dated October 17, 1989) and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and

 

 

 

 

31

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages,
trust deeds or other encumbrances, or the lessors under such ground lease or
underlying leases, require in writing that this Lease be superior thereto.
Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever, to the
lienholder or purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof (or to the ground lessor), if so requested to do so by
such purchaser or lienholder or ground lessor, and to recognize such purchaser
or lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the Rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

ARTICLE 19

DEFAULTS; REMEDIES

          19.1           Events of Default. The occurrence of any of the
following shall constitute a default of this Lease by Tenant:

                            19.1.1          Any failure by Tenant to pay any
Rent or any other charge required to be paid under this Lease, or any part
thereof, when due unless such failure is cured within five (5) days after
notice; or

                            19.1.2          Except where a specific time period
is otherwise set forth for Tenant’s performance in this Lease, in which event
the failure to perform by Tenant within such time period shall be a default by
Tenant under this Section 19.1.2, any failure by Tenant to observe or perform
any other provision, covenant or condition of this Lease to be observed or
performed by Tenant where such failure continues for thirty (30) days after
written notice thereof from Landlord to Tenant; provided that if the nature of
such default is such that the same cannot reasonably be cured within a thirty
(30) day period, Tenant shall not be deemed to be in default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure such default; or

                            19.1.3          Abandonment or vacation of all or a
substantial portion of the Premises by Tenant and Tenant is otherwise in default
under this Lease; or

                            19.1.4          The failure by Tenant to observe or
perform according to the provisions of Articles 5, 14, 17 or 18 of this Lease
where such failure continues for more than five (5) days after notice from
Landlord, provided however, such notice shall be in addition to, and not in lieu
of, the periods, if any, for performance set forth in such Articles of this
Lease; or

                            19.1.5           Tenant’s failure to occupy the
Premises within ten (10) days after the Lease Commencement Date.

          The notice periods provided herein are in lieu of, and not in addition
to, any notice periods provided by law.

          19.2           Remedies Upon Default. Upon the occurrence of any event
of default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

                            19.2.1          Terminate this Lease, in which event
Tenant shall immediately surrender the Premises to Landlord, and if Tenant fails
to do so, Landlord may, without prejudice

 

 

 

 

32

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




to any other remedy which it may have for possession or arrearages in rent,
enter upon and take possession of the Premises and expel or remove Tenant and
any other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor; and Landlord may
recover from Tenant the following:

 

 

 

 

                    (i)          The worth at the time of award of the amount of
any unpaid rent which has been earned at the time of such termination; plus

 

 

 

                    (ii)          The worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus

 

 

 

                    (iii)           The worth at the time of award of the amount
by which the unpaid rent for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

 

 

                    (iv)           Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including but not limited to,
brokerage commissions and advertising expenses incurred, and any special
concessions made to obtain a new tenant; and

 

 

 

                    (v)          At Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 24 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

                     19.2.2          Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

                     19.2.3          Landlord shall at all times have the rights
and remedies (which shall be cumulative with each other and cumulative and in
addition to those rights and remedies available under Sections 19.2.1 and
19.2.2, above, or any law or other provision of this Lease), without prior
demand or notice except as required by applicable law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease, or
restrain or enjoin a violation or breach of any provision hereof.

          19.3    Subleases of Tenant. Whether or not Landlord elects to
terminate this Lease on account of any default by Tenant, as set forth in this
Article 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

 

 

 

33

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          19.4           Efforts to Relet. No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

          19.5           Landlord Default. Notwithstanding anything to the
contrary set forth in this Lease, Landlord shall not be in default in the
performance of any obligation required to be performed by Landlord pursuant to
this Lease unless (i) in the event such default is with respect to the payment
of money, Landlord fails to pay such unpaid amounts within five (5) business
days of written notice from Tenant that the same was not paid when due, or (ii)
in the event such default is other than the obligation to pay money, Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.

ARTICLE 21

[INTENTIONALLY DELETED]

ARTICLE 22

SIGNS

          22.1           Full Floor. Subject to Landlord’s prior written
approval, in its sole discretion, and provided all signs are in keeping with the
quality, design and style of the Building and Project, Tenant, so long as the
Premises comprise an entire floor of the Building, at its sole cost and expense,
may install identification signage anywhere in the Premises including in the
elevator lobby of the Premises, provided that such signs must not be visible
from the exterior of the Building. Upon expiration or earlier termination of
this Lease, Tenant shall reimburse Landlord for the reasonable cost of removal
of such signage.

          22.2           Prohibited Signage and Other Items. Any signs, notices,
logos, pictures, names or advertisements which are installed and that have not
been separately approved by Landlord may be removed without notice by Landlord
at the sole expense of Tenant. Tenant may not install any signs on the exterior
or roof of the Project or the Common Areas. Any signs, window coverings, or
blinds (even if the same are located behind the Landlord-approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building, shall be subject to the prior approval of Landlord, in its
sole discretion

          22.3           Building Directory. A building directory will be
located in the lobby of the Building. Tenant shall have the right, at Tenant’s
sole cost and expense, to designate three (3)

 

 

 

 

34

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




name strips to be displayed under Tenant’s entry in such directory for the
Premises. Upon expiration or earlier termination of this Lease, Tenant shall
reimburse Landlord for the reasonable cost of removal of such name strips.

ARTICLE 23

COMPLIANCE WITH LAW

          23.1          Applicable Laws. Tenant shall not do anything or suffer
anything to be done in or about the Premises or the Project which will in any
way conflict with any law, statute, ordinance or other governmental rule,
regulation or requirement now in force or which may hereafter be enacted or
promulgated (“Applicable Laws”). At its sole cost and expense, Tenant shall
promptly comply with all such Applicable Laws which relate to (i) Tenant’s use
of the Premises, (ii) the Alterations or Tenant Improvements in the Premises, or
(iii) the Base Building, but as to the Base Building, only to the extent such
obligations are triggered by Tenant’s Alterations, the Tenant Improvements, or
Tenant’s use of the Premises for non-general office use. Should any standard or
regulation now or hereafter be imposed on Landlord or Tenant by a state, federal
or local governmental body charged with the establishment, regulation and
enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations. Tenant shall be
responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 23. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.

          23.2          Hazardous Materials. Tenant shall not cause or permit
any Hazardous Material to be generated, brought into, used, stored, or disposed
of in or about the Premises, Building or Project by Tenant or its agents,
employees, contractors, subtenants, or invitees, except for such substances that
are required in the ordinary course of Tenant’s business conducted on the
Premises or are otherwise approved by Landlord. Tenant shall:

                           23.2.1          Use, store, and dispose of all such
Hazardous Material in strict compliance with all applicable statutes,
ordinances, and regulations in effect during the Lease Term that relate to
public health and safety and protection of the environment (“Environmental
Laws”), including those Environmental Laws identified in Section 23.6; and

                           23.2.2          Comply at all times during the Lease
Term with all Environmental Laws.

          23.3          Warranties; Notice of Release and Investigation. Tenant
acknowledges receipt of that certain letter dated October 8, 1998 from the
California Regional Quality Control Board to Parker Hannifin Corporation, the
prior owner of the real property which comprises the Project, confirming
completion of site investigation and remedial action for underground storage
tanks formerly located the Project (the “RWQCB Letter”). Landlord warrants and
represents to Tenant that, to Landlord’s actual knowledge without independent
investigation or inquiry, as of the date of this Lease:

                           23.3.1          Except as provided in the RWQCB
Letter, there has been no release onto or under the Project of any Hazardous
Material in violation of any Environmental Law;

                           23.3.2          The Building shall contain no PCBS,
PCB-contaminated electrical equipment, or asbestos-containing materials; and

                           23.3.3          Except as provided in the RWQCB
Letter, Landlord has received no notice that the Project is in violation of any
Environmental Law.

If, during the Lease Term (including any extensions), either Landlord or Tenant
becomes aware of (i) any actual or threatened release of any Hazardous Material
on, under, or about the Premises, Building or Project, or (ii) any inquiry,
investigation, proceeding, or claim by any government agency or other person
regarding the presence of Hazardous Material on, under, or about the Premises,
Building or Project, that party shall give the other party written notice of the

 

 

 

 

35

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




release or investigation within five (5) days after learning of it and shall
simultaneously furnish to the other party copies of any claims, notices of
violation, reports, or other writings received by the party providing notice
that concern the release or investigation.

          23.4          Indemnification. Landlord and Tenant shall, at that
party’s sole expense and with counsel reasonably acceptable to the other party,
indemnify, defend, and hold harmless the other party and the other party’s
shareholders, directors, officers, employees, partners, affiliates, and agents
with respect to all losses arising out of or resulting from the release of any
Hazardous Material in or about the Premises, Building or Project, or the
violation of any Environmental Law, by that party or that party’s employees,
agents, contractors, or invitees. This indemnification includes all losses,
liabilities, obligations, penalties, fines, claims, actions (including remedial
or enforcement actions of any kind and administrative or judicial proceedings,
orders, or judgments), damages (including consequential and punitive damages),
and costs (including attorney, consultant, and expert fees and expenses)
resulting from the release or violation. This indemnification shall survive the
expiration or termination of this Lease.

          23.5          Remediation Obligations; Tenant’s Rights on Cleanup by
Landlord. If the presence of any Hazardous Material brought onto the Premises,
Building or Project by either Landlord or Tenant or by Landlord’s or Tenant’s
employees, agents, contractors, or invitees results in contamination of the
Premises, Building or Project, that party shall promptly take all necessary
actions, at the party’s sole expense, to return the Premises, Building or
Project to the condition that existed before the introduction of such Hazardous
Material. Tenant shall first obtain Landlord’s approval of the proposed remedial
action, which shall not be unreasonably withheld or delayed. This provision does
not limit the indemnification obligations set forth in Section 23.4 above.

          If Landlord undertakes any cleanup, detoxification, or similar action,
whether or not required by any government or quasi-government agency, as a
result of the presence, release, or disposal in or about the Building or Project
of any Hazardous Material, and that action requires that Tenant be denied access
to the Premises or Tenant is otherwise unable to conduct its business on the
Premises for a period of greater than twenty-four (24) hours, Base Rent shall be
abated for the period that Tenant is unable to conduct its business at the
Premises. Subject to Section 23.4, the costs of any Hazardous Material testing,
cleanup or remediation undertaken by Landlord during the Lease Term shall be
borne by Landlord, shall not be included in Operating Expenses and shall not be
the obligation of Tenant.

          23.6          Definition of “Hazardous Material”. As used herein, the
term “Hazardous Material” shall mean any hazardous or toxic substance, material,
or waste that is or becomes regulated by the United States, the State of
California, or any local government authority having jurisdiction over the
Building or Project. Hazardous Material includes:

                           23.6.1          Any “hazardous substance,” as that
term is defined in the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (CERCLA) (42 United States Code Sections 9601-9675);

                           23.6.2          “Hazardous waste,” as that term is
defined in the Resource Conservation and Recovery Act of 1976 (RCRA) (42 United
States Code Sections 6901-6992k);

                           23.6.3          Any pollutant, contaminant, or
hazardous, dangerous, or toxic chemical, material, or substance, within the
meaning of any other applicable federal, state, or local law, regulation,
ordinance, or requirement (including consent decrees and administrative orders
imposing liability or standards of conduct concerning any hazardous, dangerous,
or toxic waste, substance, or material, now or hereafter in effect);

                           23.6.4          Petroleum products;

                           23.6.5          Radioactive material, including any
source, special nuclear, or byproduct material as defined in 42 United States
Code Sections 2011-2297g-4;

                           23.6.6          Asbestos in any form or condition;
and

 

 

 

 

36

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




                           23.6.7          Polychlorinated biphenyls (PCBS) and
substances or compounds containing PCBS.

ARTICLE 24

LATE CHARGES

          If any installment of Rent or any other sum due from Tenant shall not
be received by Landlord or Landlord’s designee within five (5) days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum equal to ten percent (10%) or, if less, the
highest rate permitted by applicable law.

ARTICLE 25

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

          25.1          Landlord’s Cure. All covenants and agreements to be kept
or performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

          25.2          Tenant’s Reimbursement. Except as may be specifically
provided to the contrary in this Lease, Tenant shall pay to Landlord, upon
delivery by Landlord to Tenant of statements therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant’s defaults pursuant to the provisions
of Section 25.1; (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant’s
obligations under this Section 25.2 shall survive the expiration or sooner
termination of the Lease Term.

ARTICLE 26

ENTRY BY LANDLORD

          Landlord reserves the right at all reasonable times and upon
reasonable notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or prospective tenants; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building’s systems
and equipment. Notwithstanding anything to the contrary contained in this
Article 26, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes. Tenant hereby waives any claims for damages (other than personal
injury and property damage to the extent caused by Landlord’s

 

 

 

 

37

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




negligence or willful misconduct in connection with an entry by Landlord into
the Premises) or for any injuries or inconvenience to or interference with
Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

ARTICLE 27

TENANT PARKING

          27.1          Parking In General. Tenant shall have the right, but not
the obligation, to rent from Landlord, commencing on the Lease Commencement
Date, up to the amount of parking spaces set forth in Section 9 of the Summary,
on a monthly basis throughout the Lease Term, which parking spaces shall pertain
to the Project parking structure (“Parking Structure”) and, with respect to
Building reserved parking spaces and in the Building subterranean reserved
parking area. The location of the reserved parking spaces shall be mutually
agreed upon by Landlord and Tenant. Tenant shall pay Landlord for automobile
parking spaces at the time Base Rent is due on a monthly basis at the prevailing
rate set forth in Section 9 of the Summary. In addition, Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking spaces by Tenant or the
use of the Parking Structure and/or the Building subterranean reserved parking
area by Tenant. Tenant’s continued right to use the parking spaces is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the Parking
Structure and in the Building subterranean reserved parking area including any
sticker or other identification system established by Landlord, Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations and Tenant not being in default under this Lease.

          27.2          Landlord Reservations. So long as Tenant’s use is not
adversely and materially affected (and it is deemed not to be adversely and
materially affected if reasonably comparable substitute parking is made
available), Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Structure and
in the Building subterranean reserved parking area, at any time and Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
close-off or restrict access to the Parking Structure and in the Building
subterranean reserved parking area, for purposes of permitting or facilitating
any such construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall operate the Parking Structure and any other parking facilities at
the Project in a first class manner and shall have all the rights of control
attributed hereby to the Landlord. The parking spaces used by Tenant pursuant to
this Article 27 are provided to Tenant solely for use by Tenant’s own personnel
and such spaces may not, except in the case of a Transfer approved by Landlord
pursuant to Article 14 above, be transferred, assigned, subleased or otherwise
alienated by Tenant without Landlord’s prior approval.

          27.3          Visitor Validations. Tenant may validate visitor parking
by such method or methods as Landlord may establish, at the validation rate from
time to time generally applicable to visitor parking.

          27.4          Parking Pass System. Landlord shall install as part of
the security system for the Building an access card recognition system for the
Parking Structure and the Building subterranean reserved parking area. The
number of parking facility access cards available to Tenant shall equal the
number of parking spaces rented by Tenant. Effective on the first day of a
calendar month, on at least thirty (30) days’ prior notice to Landlord, Tenant
may decrease or increase the number of parking spaces which it rents in the
Parking Structure or the Building

 

 

 

 

38

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




subterranean reserved parking area subject to the maximum number of parking
spaces as set forth in the Summary. Tenant shall pay the deposit established by
Landlord for the Building and Parking Structure access cards which deposit shall
initially be Fifteen Dollars ($15) per card.

ARTICLE 28

MISCELLANEOUS PROVISIONS

          28.1          Terms; Captions. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections.

          28.2          Binding Effect. Subject to all other provisions of this
Lease, each of the covenants, conditions and provisions of this Lease shall
extend to and shall, as the case may require, bind or inure to the benefit not
only of Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

          28.3          No Air Rights. No rights to any view or to light or air
over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.

          28.4          Modification of Lease. Should any current or prospective
mortgagee or ground lessor for the Building or Project require modification of
this Lease, which modification will not cause an increase in cost or expense to
Tenant or in any other way materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are reasonably
required therefor and to deliver the same to Landlord within ten (10) days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute and acknowledge a short form of lease
and deliver the same to Landlord within ten (10) days following the request
therefor.

          28.5          Transfer of Landlord’s Interest. Tenant acknowledges
that Landlord has the right to transfer all or any portion of its interest in
the Project or Building and in this Lease, and Tenant agrees that in the event
of any such transfer, Landlord shall automatically be released from all
liability under this Lease and Tenant agrees to look solely to such transferee
for the performance of Landlord’s obligations hereunder after the date of
transfer and such transferee shall be deemed to have fully assumed and be liable
for all obligations of this Lease to be performed by Landlord, including the
return of any Security Deposit, and Tenant shall attorn to such transferee.

          28.6          Prohibition Against Recording. Neither this Lease, nor
any memorandum, affidavit or other writing with respect thereto, shall be
recorded by Tenant or by anyone acting through, under or on behalf of Tenant.

          28.7          Landlord’s Title. Landlord’s title is and always shall
be paramount to the title of Tenant. Nothing herein contained shall empower
Tenant to do any act which can, shall or may encumber the title of Landlord.

          28.8          Relationship of Parties. Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third party to
create the relationship of principal and agent, partnership, joint venturer or
any association between Landlord and Tenant.

          28.9          Application of Payments. Landlord shall have the right
to apply payments received from Tenant pursuant to this Lease, regardless of
Tenant’s designation of such payments, to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord, in its sole discretion, may
elect.

 

 

 

 

39

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          28.10      Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

          28.11      Partial Invalidity. If any term, provision or condition
contained in this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

          28.12      No Warranty. In executing and delivering this Lease, Tenant
has not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto.

          28.13      Landlord Exculpation. The liability of Landlord or the
Landlord Parties to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
which is equal to the interest of Landlord in the Building, provided that in no
event shall such liability extend to any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. Neither Landlord nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 28.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership) or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust) have any liability for the performance of
Landlord’s obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

          28.14      Entire Agreement. It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting this Lease and
this Lease constitutes the parties’ entire agreement with respect to the leasing
of the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

          28.15      Right to Lease. Landlord reserves the absolute right to
effect such other tenancies in the Project as Landlord in the exercise of its
sole business judgment shall determine to best promote the interests of the
Building or Project. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.

          28.16      Force Majeure. An actual delay or stoppage resulting from
fire, earthquake, explosion, flood, hurricane, the elements, acts of God or the
public enemy, war, invasion, insurrection, rebellion, riots, industry-wide labor
strikes or lock-outs (which objectively preclude Landlord or Tenant from
obtaining from any reasonable source, labor or substitute materials at a
reasonable cost necessary for performing its respective obligations hereunder),
or governmental acts, and other causes beyond the reasonable control of the
party obligated to perform, except with respect to the obligations imposed with
regard to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for

 

 

40

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

          28.17      Waiver of Redemption by Tenant. Tenant hereby waives, for
Tenant and for all those claiming under Tenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

          28.18      Notices. All notices, demands, statements, designations,
approvals or other communications (collectively, “Notices”) given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (A) sent by United States certified or registered mail, postage
prepaid, return receipt requested (“Mail”), (B) transmitted by facsimile, if
such facsimile is promptly followed by a Notice sent by Mail, (C) delivered by a
nationally recognized overnight courier with verification of delivery requested,
or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the facsimile is
transmitted if transmitted before 5:00 p.m. Pacific Time on a business day,
otherwise on the next business day, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made (if made on a
business day, otherwise on the next business day). As of the date of this Lease,
any Notices to Landlord must be sent, transmitted, or delivered, as the case may
be, to the following addresses:

 

 

 

Lakeshore Towers Limited Partnership Phase II

 

Attention: Building Manager

 

18101 Von Karman Avenue, Suite 1220

 

Irvine, CA 92612

 

 

 

and

 

 

 

LTLP II Corp.

 

c/o GE Investments

 

Attention: Asset Manager

 

2029 Century Park East, Suite 2000

 

Los Angeles, CA 90067

          28.19      Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

          28.20      Authority. If Tenant is a corporation, trust or
partnership, each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in California.

          28.21      Attorneys’ Fees. In the event that either Landlord or
Tenant should bring suit for the possession of the Premises, for the recovery of
any sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

          28.22      GOVERNING LAW; WAIVER OF TRIAL BY JURY. This Lease shall be
construed and enforced in accordance with the laws of the State of California.
IN ANY ACTION OR PROCEEDING ARISING THEREFROM, LANDLORD AND TENANT

 

 

41

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES
ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL
RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION
(UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION,
BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

          28.23      Submission of Lease. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of, option
for or option to lease, and it is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.

          28.24      Brokers. Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.

          28.25      Independent Covenants. This Lease shall be construed as
though the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord.

          28.26      Project or Building Name and Signage. Landlord shall have
the right at any time to change the name of the Project or Building and to
install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the words “Lakeshore” or the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, without the
prior written consent of Landlord.

          28.27      Counterparts. This Lease may be executed in counterparts
with the same effect as if both parties hereto had executed the same document.
Both counterparts shall be construed together and shall constitute a single
lease.

          28.28      Confidentiality. Tenant acknowledges that the content of
this Lease and any related documents are confidential information. Tenant shall
keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than Tenant’s
financial, legal, and space planning consultants.

          28.29      Development of the Project.

                         28.29.1      Subdivision. Landlord reserves the right
to further subdivide all or a portion of the Project. Tenant agrees to execute
and deliver, upon demand by Landlord and in the form requested by Landlord, any
additional documents needed to conform this Lease to the circumstances resulting
from such subdivision.

                         28.29.2      The Other Improvements. If portions of the
Project or property adjacent to the Project (collectively, the “Other
Improvements”) are owned by an entity other

 

 

42

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




than Landlord, Landlord, at its option, may enter into an agreement with the
owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant’s rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

                         28.29.3      Construction of Project and Other
Improvements. Tenant acknowledges that portions of the Project and/or the Other
Improvements may be under construction following Tenant’s occupancy of the
Premises, and that such construction may result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction.

          28.30      Building Renovations. It is specifically understood and
agreed that Landlord has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, Building, or any
part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter. However, Tenant
hereby acknowledges that Landlord is currently renovating or may during the
Lease Term renovate, improve, alter, or modify (collectively, the “Renovations”)
the Project, the Building and/or the Premises. Except for (i) emergencies, or
(ii) repairs, alterations, improvements or additions required by governmental or
quasi governmental authorities or court order or decree, such Renovations shall
be performed in a manner so as not to materially interfere with Tenant’s access
to the Premises or Parking Structure. Subject to the forgoing, Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations.

          28.31      No Violation. Tenant hereby warrants and represents that
neither its execution of nor performance under this Lease shall cause Tenant to
be in violation of any agreement, instrument, contract, law, rule or regulation
by which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

          28.32      No Discrimination. Tenant covenants by and for itself, its
successors and assigns, and all persons claiming under or through them, and this
Lease is made and accepted upon and subject to the following conditions: That
there shall be no discrimination against or segregation of any person or group
of persons, on account of sex, marital status, age, race, color, religion,
creed, national origin or ancestry, in the leasing, subleasing, renting,
transferring, use, occupancy, tenure or enjoyment of the Premises herein leased,
nor shall Tenant itself, or any person claiming under or through it, establish
or permit such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy of tenant’s
lessees, sublessees, subtenants or vendees in the Premises.

          28.33      OFAC Compliance. Tenant represents and warrants that (a)
Tenant and each person or entity owning an interest in Tenant is (i) not
currently identified on the Specially Designated Nationals and blocked Persons
Listed maintained by the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the

 

 

43

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




funds or other assets of Tenant constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person (as hereinafter defined),
(c) no Embargoed Person has any interest of any nature whatsoever in Tenant
(whether directly or indirectly), (d) none of the funds of Tenant have been
derived from any unlawful activity with the result that the investment in Tenant
is prohibited by law or that this Lease is in violation of law, and (e) Tenant
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C.A. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

          Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos economic sanctions,
now or hereafter in effect, (b) to immediately notify Landlord in writing if any
of the representations, warranties or covenants set forth in this Section 28.33
are no longer true or have been breached or if Tenant has a reasonable basis to
believe that they may no longer be true or have been breached, (c) not to use
funds from any “Prohibited Person” (as such term is defined in the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under this Lease and (d) at the request of Landlord, to provide such
information as may be requested by Landlord to determine Tenant’s compliance
with the terms hereof.

          Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time prior to the expiration or earlier termination of this Lease
shall be a material default of this Lease. Notwithstanding anything to the
contrary, Tenant shall not permit the Premises or any portion thereof to be used
or occupied by any person or entity on the List or by any Embargoed Person (on a
permanent, temporary or transient basis), and any such use or occupancy of the
Premises by any such person or entity shall be a material default of this Lease.

          28.34      Definition of Landlord. The term “Landlord,” as used in
this Lease, so far as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time such covenant or obligation is to be performed, of the Building or the
lessees under any ground lease of the Building, if any.

 

 

44

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




QUALITY SYSTEMS INC. A Higher IQ For Healthcare IT

RESOLUTION
Of
Quality Systems, Inc.

The Chief Executive Officer of Quality Systems, Inc. (NASDAQ: QSll), hereby
authorizes Paul Holt, Chief Financial Officer of Quality Systems, Inc., by his
signature, to enter into the Office Lease dated October 18, 2007 between
Lakeshore Towers Limited Partnership Phase II as Landlord and Quality Systems,
Inc. as Tenant for 18111 Von Karman Avenue, Suite 600.

 

 

 

-s- Louis Silverman [d73388001.jpg]

 

11/2/07

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Louis Silverman, CEO, Quality Systems, Inc.

 

Date

18191 Von Karman Avenue • Suite 450 • Irvine, California 92612

tel. 949.255.2600 • fax 949.255.2605 • www.qsii.com


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

 

 

“Landlord”:

 

 

 

 

LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE II, a California limited partnership

 

 

 

By:

LTLP II CORP., a Delaware corporation, the sole General Partner of Lakeshore
Towers Limited Partnership Phase II

 

 

By:

-s- ILLEGIBLE [d73388002.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

President

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

QUALITY SYSTEMS, INC.

 

a California corporation

 

 

 

 

By:

-s- Paul Holt [d73388003.jpg]

 

 

--------------------------------------------------------------------------------

 

Its:

CFO

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

 

 

LAKESHORE TOWERS BUILDING III

45

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT A

LAKESHORE TOWERS

OUTLINE OF PREMISES

(MAP) [d73388004.jpg]

 

 

EXHIBIT A - Page 1

LAKESHORE TOWERS BUILDING II
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT B

LAKESHORE TOWERS

TENANT WORK LETTER

(Landlord Build)

          This Tenant Work Letter shall set forth the terms and conditions
relating to the construction of the tenant improvements in the Premises. This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of the Premises, in sequence, as such issues will
arise during the actual construction of the Premises. All references in this
Tenant Work Letter to Articles or Sections of “this Lease” shall mean the
relevant portion of Articles 1 through 28 of the Office Lease to which this
Tenant Work Letter is attached as Exhibit B and of which this Tenant Work Letter
forms a part, and all references in this Tenant Work Letter to Sections of “this
Tenant Work Letter” shall mean the relevant portion of Sections 1 through 6 of
this Tenant Work Letter. All references in this Tenant Work Letter to the
“Premises” shall be deemed to refer to the Premises.

SECTION 1

DELIVERY OF THE PREMISES

          Tenant acknowledges that Tenant has thoroughly examined the Premises.
Except as otherwise set forth in this Tenant Work Letter, Tenant shall accept
the Premises from Landlord in their presently existing, “as-is” condition as of
the date of this Lease. The Base Building (as defined in this Lease) shall as of
the date of delivery, be in good condition and working order, and, to the extent
necessary to allow Tenant to legally occupy the Premises for general office use,
shall comply with applicable building codes and other governmental laws,
ordinances and regulations which were enacted prior to the date of delivery of
the Premises to Tenant.

SECTION 2

TENANT IMPROVEMENTS

          2.1           Tenant Improvement Allowance. Tenant shall be entitled
to a one-time tenant improvement allowance (the “Tenant Improvement Allowance”)
in the amount of One Million Fifty-Five Thousand Eight Hundred Fifty-Two and
no/Dollars ($1,055,852.00) (which is Forty-Nine Dollars ($49.00) multiplied by
21,548 which is the usable square feet of the Premises) for the costs relating
to the initial design and construction of Tenant’s improvements which are
permanently affixed to the Premises (the “Tenant Improvements”).

          2.2           Disbursement of the Tenant Improvement Allowance. Except
as otherwise set forth in this Tenant Work Letter, the Tenant Improvement
Allowance shall be disbursed by Landlord (each of which disbursements shall be
made pursuant to Landlord’s disbursement process) for costs related to the
construction of the Tenant Improvements and for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”) and no portion of the
Tenant Improvement Allowance, if any, remaining after the completion of the
Tenant Improvements shall be available for use by Tenant:

                                         (i)           payment of the fees of
the Architect/Space Planner (as defined below) and the Engineers (as defined
below);

                                        (ii)           the cost of any changes
in the Base Building when such changes are required by the Construction
Documents;

                                       (iii)           the cost of any changes
to the Construction Documents or Tenant Improvements required by Code;

                                        (iv)           the cost of construction
of the Tenant Improvements, including, without limitation, testing and
inspection costs, trash removal costs, parking fees, after-hours utilities
usage, and contractors’ fees and general conditions; and

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT B – Page 1

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




                                        (v)           a portion of the costs of
the tenant demising walls and public corridor walls and materials, if any, as
designated by Landlord.

          2.3           Building Standards. Landlord has established
specifications for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (the “Building
Standards”). The quality of Tenant Improvements shall be equal to or of greater
quality than the quality of the Building Standards, provided that Landlord may,
at Landlord’s option, require the Tenant Improvements to comply with certain
Building Standards. Landlord may make changes to the Building Standards from
time to time.

SECTION 3

CONSTRUCTION DOCUMENTS

          3.1           Selection of Architect/Space Planner/Construction
Documents. Landlord shall retain (i) an architect (the “Architect/Space
Planner”) to prepare the Construction Documents and (ii) the engineering
consultants designated by Landlord (the “Engineers”) to prepare all engineering
working drawings and specifications relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work of the Tenant
Improvements. The working drawings, specification and contract documents to be
prepared by Architect/Space Planner and the Engineers hereunder shall be known
collectively as the “Construction Documents.” All Construction Documents shall
comply with the drawing format and specifications as determined by Landlord, and
shall be subject to Landlord’s approval.

          3.2           Final Space Plan. As soon as reasonably possible, Tenant
shall provide to the Architect/Space Planner all necessary information and
requirements of Tenant Improvements so that the Architect/Space Planner can
prepare the final space plan for Tenant Improvements in the Premises
(collectively, the “Final Space Plan”), which Final Space Plan shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. When complete,
Architect/Space Planner shall deliver the Final Space Plan to Landlord for
Landlord’s approval.

          3.3           Final Construction Documents. As soon as reasonably
possible after Landlord’s approval of the Final Space Plan, the Architect/Space
Planner and the Engineers shall complete the architectural and engineering
drawings and specifications for the Premises, and the final architectural
working drawings in a form which is complete to allow subcontractors to bid on
the work and to obtain all applicable permits (collectively, the “Final
Construction Documents”) and shall submit the same to Landlord for Landlord’s
approval.

          3.4           Permits. The Final Construction Documents shall be
approved by Landlord (the “Approved Construction Documents”) prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
submit the Approved Construction Documents to the appropriate municipal
authorities for all applicable building permits necessary to allow Contractor
(as defined below) to commence and fully complete the construction of the Tenant
Improvements (the “Permits”). No changes, modifications or alterations in the
Approved Construction Documents may be made without the prior written consent of
Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Construction Documents if such change
would directly or indirectly delay the Substantial Completion of the Premises
(as defined below).

          3.5           Time Deadlines. Tenant shall use its best, good faith,
efforts and all due diligence to cooperate with the Architect/Space Planner, the
Engineers, and Landlord to complete all phases of the Construction Documents and
the permitting process and to receive the permits, and with Contractor for
approval of the Cost Proposal (as defined) as soon as possible after the
execution of the Lease, and, in that regard, shall meet with Landlord on a
scheduled basis to be determined by Landlord, to discuss Tenant’s progress in
connection with the same. The applicable times for approval of items, plans and
drawings are described in this Tenant Work Letter (the “Time Deadlines”). Tenant
agrees to comply with the Time Deadlines.

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT B – Page 2

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

          4.1           Contractor. A general contractor (“Contractor”) shall be
retained by Landlord and shall construct Tenant Improvements; provided, that (i)
before selecting the Contractor, Landlord shall seek bids pursuant to Section
4.2 below for the Tenant Improvements from JJS Associates and JLC Contractors
(each a “Bidding Contractor”) and (ii) Landlord shall retain as the Contractor
the Bidding Contractor providing the lowest bid for the Tenant Improvements.

          4.2           Cost Proposal. Landlord shall (i) solicit cost proposal
bids for the cost of all Tenant Improvements Allowance Items to be incurred in
connection with the design and construction of the Tenant Improvements from the
two (2) Bidding Contractors and (ii) select as the Contractor the Bidding
Contractor providing the lowest bid for the Tenant Improvements. Upon selecting
the Contractor, Landlord shall provide Tenant with a cost proposal (the “Cost
Proposal”) from the Contractor in accordance with the Approved Construction
Documents, which Cost Proposal shall include, as nearly as possible, the cost of
all Tenant Improvement Allowance Items to be incurred in connection with the
design (including, without limitation, all fees of the Architect/Space Planner
and the Engineers and all other “soft costs”) and construction of the Tenant
Improvements. If the Cost Proposal is equal to or less than the Tenant
Improvement Allowance, Tenant shall be deemed to have approved the Cost Proposal
upon receipt. If the Cost Proposal is greater than the Tenant Improvement
Allowance, then Landlord shall cooperate with Tenant’s efforts to value engineer
the Approved Construction Documents to reduce the amount of the Cost Proposal so
long as achievement of a Lease Commencement Date of April 1, 2008 will not, in
Landlord’s reasonable judgment, be jeopardized; provided, however, (i) any
modification of the Approved Construction Documents as a result of Tenant’s
value engineering efforts shall be subject to Landlord’s reasonable approval and
(ii) if the efforts of Tenant to value engineer the Cost Proposal do not result
in Tenant’s written approval of a revised Cost Proposal (as value engineered) by
the date which is fifteen (15) business days following delivery of the original
Cost Proposal to Tenant, then Tenant shall be deemed to have approved the
original Cost Proposal. Upon Tenant’s approval or deemed approval of the
original or revised Cost Proposal and, in the case of a revised Cost Proposal,
approval by Landlord, Landlord shall be released by Tenant to (i) retain the
Contractor and (ii) purchase the items set forth in the approved or deemed
approved Cost Proposal and commence the construction relating to such items. The
date by which Tenant must approve and deliver the Cost Proposal to Landlord
shall be known hereafter as the “Cost Proposal Delivery Date.”

          4.3           Construction of Tenant Improvements by Contractor under
the Supervision of Landlord.

                          4.3.1           Over-Allowance Amount. On the Cost
Proposal Delivery Date, Tenant shall deliver to Landlord cash in an amount (the
“Over-Allowance Amount”) equal to the amount by which the difference between (i)
the amount of the Cost Proposal and (ii) the amount of the Tenant Improvement
Allowance. The Over-Allowance Amount shall be disbursed by Landlord prior to the
disbursement of any then remaining portion of the Tenant Improvement Allowance,
and such disbursement shall be pursuant to the same procedure as the Tenant
Improvement Allowance. In the event that, after the Cost Proposal Delivery Date,
any revisions, changes, or substitutions shall be made to the Construction
Documents or the Tenant Improvements, any additional costs which arise in
connection with such revisions, changes or substitutions or any other additional
costs shall be paid by Tenant to Landlord immediately upon Landlord’s request as
an addition to the Over-Allowance Amount.

                          4.3.2           Landlord’s Retention of Contractor.
Landlord shall independently retain Contractor, on behalf of Tenant, to
construct the Tenant Improvements in accordance with the Approved Construction
Documents and the Cost Proposal and Landlord shall supervise the construction by
Contractor.

                          4.3.3           Contractor’s Warranties and
Guaranties. Landlord hereby assigns to Tenant all warranties and guaranties by
Contractor relating to the Tenant Improvements and Tenant hereby waives all
claims against Landlord relating to, or arising out of the construction of, the
Tenant Improvements.

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT B – Page 3

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE

          5.1           Ready for Occupancy. The Premises shall be deemed ready
for occupancy by Tenant upon the Substantial Completion of the Premises. For
purposes of this Lease, the Premises shall be deemed “substantially complete”
and “Substantial Completion” of the Premises shall occur upon the issuance of a
temporary certificate of occupancy for the Premises (except as delayed as set
forth in Section 5.2.4 of this Tenant Work Letter) and the completion of
construction of the Tenant Improvements in the Premises pursuant to the Approved
Construction Documents, with the exception of any punch list items and any
tenant fixtures, work-stations, built-in furniture, or equipment to be installed
by Tenant or under the supervision of Contractor. As soon as reasonably possible
after the Lease Commencement Date, Landlord and Tenant shall conduct a
walk-through of the Premises to identify punch list items with respect to the
Tenant Improvements. Landlord shall correct all such punch list items as soon as
reasonably possible after the walk-through.

          5.2           Delay of the Substantial Completion of the Premises.
Except as provided in this Section 5.2, the Lease Commencement Date shall occur
as set forth in Article 2 of the Lease and Section 5.1, above. If there shall be
a delay or there are delays in the Substantial Completion of the Premises or in
the occurrence of any of the other conditions precedent to the Lease
Commencement Date, as set forth in Article 2 of the Lease, as a direct,
indirect, partial, or total result of (collectively “Tenant Delays”):

                          5.2.1           Tenant’s failure to comply with the
Time Deadlines;

                          5.2.2           Tenant’s failure to timely approve any
matter requiring Tenant’s approval;

                          5.2.3           A breach by Tenant of the terms of
this Tenant Work Letter or the Lease;

                          5.2.4           Changes in any of the Construction
Documents after approval of the same by Landlord or because the same do not
comply with Code or other applicable laws;

                          5.2.5           Tenant’s request for changes in the
Approved Construction Documents;

                          5.2.6           Tenant’s requirement for materials,
components, finishes or improvements which are not available in a commercially
reasonable time given the anticipated date of Substantial Completion of the
Premises, as set forth in the Lease, or which are different from, or not
included in, the Building Standards;

                          5.2.7           Changes to the Base Building required
by the Approved Construction Documents; or

                          5.2.8           Any other acts or omissions of Tenant,
or its agents, or employees

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the Substantial Completion of the Premises shall be
deemed to be the date the Substantial Completion of the Premises would have
occurred if no Tenant delay or delays, as set forth above, had occurred.

SECTION 6

MISCELLANEOUS

          6.1           Tenant’s Entry Into the Premises Prior to Substantial
Completion. Provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Premises, Landlord shall allow Tenant
access to the Premises prior to the Substantial Completion of the Premises for
the purpose of Tenant installing overstandard equipment or fixtures (including
Tenant’s data and telephone equipment) in the Premises. Prior to Tenant’s entry
into the Premises as permitted by the terms of this Section 6.1, Tenant shall
submit a schedule to Landlord and Contractor, for their approval, which schedule
shall detail the timing and purpose of Tenant’s entry. Tenant shall hold
Landlord harmless from and indemnify, protect and defend

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT B – Page 4

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




Landlord against any loss or damage to the Building or Premises and against
injury to any persons caused by Tenant’s actions pursuant to this Section 6.1.

          6.2           Tenant’s Representative. Tenant has designated Julie
Farlow as its sole representative with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

          6.3           Landlord’s Representative. Landlord has designated Lori
Schulte as its sole representative with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.

          6.4           Tenant’s Agents. All subcontractors, laborers,
materialmen, and suppliers retained directly by Tenant shall all be union labor
in compliance with the master labor agreements existing between trade unions and
the Southern California Chapter of the Associated General Contractors of
America.

          6.5           Time of the Essence in This Tenant Work Letter. Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days. In all instances where Tenant is required to approve or
deliver an item, if no written notice of approval is given or the item is not
delivered within the stated time period, at Landlord’s sole option, at the end
of such period the item shall automatically be deemed approved or delivered by
Tenant and the next succeeding time period shall commence.

          6.6           Tenant’s Lease Default. Notwithstanding any provision to
the contrary contained in this Lease, if an event of default as described in
Section 19.1 of this Lease, or a default by Tenant under this Tenant Work
Letter, has occurred at any time on or before the Substantial Completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the Substantial
Completion of the Premises caused by such work stoppage as set forth in Section
5 of this Tenant Work Letter), and (ii) all other obligations of Landlord under
the terms of this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease.

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT B – Page 5

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT C

LAKESHORE TOWERS

PROJECT LEGAL DESCRIPTION

Parcels 1 through 7 of Parcel Map 89-274 in the City of Irvine, County of
Orange, State of California as recorded in Book 267, Pages 18-26 of Parcel Maps.

 

 

EXHIBIT C – Page 1

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT D

LAKESHORE TOWERS

NOTICE OF LEASE COMMENCEMENT DATE

 

 

 

To:

Quality Systems, Inc.

 

Attention: ________________

 

18111 Von Karman Avenue, Suite 600

 

Irvine, CA 92612

 

 

 

 

Re:

Office Lease dated October 18, 2007 between Lakeshore Towers Limited Partnership
Phase II, a California limited partnership (“Landlord”), and Quality Systems,
Inc., a California corporation (“Tenant”) concerning Suite 600 on the sixth
floor of the office building located at 18111Von Karman Avenue, Irvine,
California.

Gentlemen:

          In accordance with the Office Lease (the “Lease”), we wish to advise
you and/or confirm as follows:

 

 

1.

The Lease Term shall commence on or has commenced on ___________, 200__ (“Lease
Commencement Date”) for a term of ___________ ending on _________, 200__ (“Lease
Expiration Date”).

 

 

2.

Base Rent commenced to accrue on ____________, 200__, in the amount of
$______________ per month.

 

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

 

4.

Rent checks shall be made payable to _____________ at _______________,
________________, California.

 

 

5.

The exact number of rentable/usable square feet within the Premises
is        /           square feet.

 

 

6.

Tenant’s Share as adjusted based upon the exact number of rentable square feet
within the Premises is ___________%.


 

 

 

 

 

 

 

“Landlord”:

 

 

 

 

 

 

LAKESHORE TOWERS LIMITED
PARTNERSHIP PHASE II, a California limited partnership

 

 

 

 

 

 

By:

LTLP II CORP., a Delaware corporation, the
sole General Partner of Lakeshore Towers
Limited Partnership Phase II

 

 

 


    By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

    Its:

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT D – Page 1

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------





 

 

 

Agreed to and accepted as

 

of _________________, 200_.

 

 

 

“Tenant”:

 

 

 

Quality Systems, Inc.,

 

a California corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

 


 

 

EXHIBIT D – Page 2

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT E

LAKESHORE TOWERS

DIRECT EXPENSES ALLOCATION

          Common Area Expenses as defined in Paragraph 2.12 of the CC&Rs shall
be assessed to the various buildings in the Project pursuant to paragraph 10 of
the CC&Rs. Paragraph 10.5 of the CC&Rs provides for allocation of assessments in
an equitable manner based on relative gross square footage of the buildings. The
ratios are as follows:

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Building I – Office

 

401,789 sq. ft.

 

45.6%

 

 

 

 

 

Building I – Retail

 

6,000 sq. ft.

 

0.7%

 

 

 

 

 

Restaurant

 

12,100 sq. ft.

 

1.4%

 

 

 

 

 

Sporting Club

 

89,940 sq. ft.

 

10.2%

 

 

 

 

 

Building II

 

129,206 sq. ft.

 

14.7%

 

 

 

 

 

Building III

 

241,505 sq. ft.

 

27.4%

 

 

 

 

 

TOTAL

 

880,540 sq. ft.

 

100.0%

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 

 


LAKESHORE TOWERS BUILDING III

EXHIBIT E – Page 1

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT F

LAKESHORE TOWERS

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

          1.          Tenant shall not alter any lock or install any new or
additional locks or bolts on any doors or windows of the Premises without
obtaining Landlord’s prior written consent. Tenant shall bear the cost of any
lock changes or repairs required by Tenant. Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord. Upon
the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

          2.          All doors opening to public corridors shall be kept closed
at all times except for normal ingress and egress to the Premises.

          3.          Landlord reserves the right to close and keep locked all
entrance and exit doors of the Building during such hours as are customary for
comparable buildings in the Irvine, California area. Tenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

          4.          No furniture, freight or equipment of any kind shall be
brought into the Building without prior notice to Landlord. All moving activity
into or out of the Building shall be scheduled with Landlord and done only at
such time and in such manner as Landlord designates. Landlord shall have the
right to prescribe the weight, size and position of all safes and other heavy
property brought into the Building and also the times and manner of moving the
same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any case. Any damage to
any part of the Building, its contents, occupants or visitors by moving or
maintaining any such safe or other property shall be the sole responsibility and
expense of Tenant.

          5.          No furniture, packages, supplies, equipment or merchandise
will be received in the Building or carried up or down in the elevators, except
between such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

          6.          The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord. Employees of Landlord shall not perform any work or do
anything outside their regular duties unless under special instructions from
Landlord.

 

 

 

 

EXHIBIT F – Page 1

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          7.          No sign, advertisement, notice or handbill shall be
exhibited, distributed, painted or affixed by Tenant on any part of the Premises
or the Building without the prior written consent of the Landlord. Tenant shall
not disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

          8.          The toilet rooms, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose servants,
employees, agents, visitors or licensees shall have caused same.

          9.          Tenant shall not overload the floor of the Premises, nor
mark, drive nails or screws, or drill into the partitions, woodwork or drywall
or in any way deface the Premises or any part thereof without Landlord’s prior
written consent. Tenant shall not purchase spring water, ice, towel, linen,
maintenance or other like services from any person or persons not approved by
Landlord.

          10.          Except for vending machines intended for the sole use of
Tenant’s employees and invitees, no vending machine or machines other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

          11.          Tenant shall not use or keep in or on the Premises, the
Building, or the Project any kerosene, gasoline or other inflammable or
combustible fluid, chemical, substance or material.

          12.          Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.

          13.          Tenant shall not use, keep or permit to be used or kept,
any foul or noxious gas or substance in or on the Premises, or permit or allow
the Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

          14.          Tenant shall not bring into or keep within the Project,
the Building or the Premises any animals, birds, aquariums, or, except in areas
designated by Landlord, bicycles or other vehicles.

          15.          No cooking shall be done or permitted on the Premises,
nor shall the Premises be used for the storage of merchandise, for lodging or
for any improper, objectionable or immoral purposes. Notwithstanding the
foregoing, Underwriters’ laboratory-approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages for employees and visitors, provided that such use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.

          16.          The Premises shall not be used for manufacturing or for
the storage of merchandise except as such storage may be incidental to the use
of the Premises provided for in the Summary. Tenant shall not occupy or permit
any portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

          17.          Landlord reserves the right to exclude or expel from the
Project any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

          18.          Tenant, its employees and agents shall not loiter in or
on the entrances, corridors, sidewalks, lobbies, courts, halls, stairways,
elevators, vestibules or any Common Areas for the

 

 

 

 

EXHIBIT F – Page 2

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

          19.          Tenant shall not waste electricity, water or air
conditioning and agrees to cooperate fully with Landlord to ensure the most
effective operation of the Building’s heating and air conditioning system, and
shall refrain from attempting to adjust any controls.

          20.          Tenant shall store all its trash and garbage within the
interior of the Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
in Irvine, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

          21.          Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

          22.          Any persons employed by Tenant to do janitorial work
shall be subject to the prior written approval of Landlord, and while in the
Building and outside of the Premises, shall be subject to and under the control
and direction of the Building manager (but not as an agent or servant of such
manager or of Landlord), and Tenant shall be responsible for all acts of such
persons.

          23.          No awnings or other projection shall be attached to the
outside walls of the Building without the prior written consent of Landlord, and
no curtains, blinds, shades or screens shall be attached to or hung in, or used
in connection with, any window or door of the Premises other than Landlord
standard drapes. All electrical ceiling fixtures hung in the Premises or spaces
along the perimeter of the Building must be fluorescent and/or of a quality,
type, design and a warm white bulb color approved in advance in writing by
Landlord. Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the prior written consent of Landlord. Tenant
shall abide by Landlord’s regulations concerning the opening and closing of
window coverings which are attached to the windows in the Premises, if any,
which have a view of any interior portion of the Building or Building Common
Areas.

          24.          The sashes, sash doors, skylights, windows, and doors
that reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the windowsills.

          25.          Tenant must comply with requests by the Landlord
concerning the informing of their employees of items of importance to the
Landlord.

          26.          Tenant must comply with the State of California “No
Smoking” law set forth in California Labor Code Section 6404.5, and any local
“No Smoking” ordinance which may be in effect from time to time and which is not
superseded by such State law.

          27.          Tenant hereby acknowledges that Landlord shall have no
obligation to provide guard service or other security measures for the benefit
of the Premises, the Building or the Project. Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed, whether or not Landlord, at its option, elects to provide security
protection for the Project or any portion thereof. Tenant further assumes the
risk that any safety and security devices, services and programs which Landlord
elects, in its sole discretion, to provide may not be effective, or may
malfunction or be circumvented by an unauthorized third party, and Tenant shall,
in addition to its other insurance obligations under this Lease, obtain its own
insurance coverage to the extent Tenant desires protection against losses
related to such occurrences. Tenant shall cooperate in any reasonable safety or
security program developed by Landlord or required by law.

          28.          All office equipment of any electrical or mechanical
nature shall be placed by Tenant in the Premises in settings approved by
Landlord, to absorb or prevent any vibration, noise and annoyance.

 

 

 

 

EXHIBIT F – Page 3

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          29.          Tenant shall not use in any space or in the public halls
of the Building, any hand trucks except those equipped with rubber tires and
rubber side guards.

          30.          No auction, liquidation, fire sale, going-out-of-business
or bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

          31.          No tenant shall use or permit the use of any portion of
the Premises for living quarters, sleeping apartments or lodging rooms.

          32.          Tenant shall have the exclusive right to use its reserved
parking spaces, if any, from 8:00 A.M. to 6:00 P.M. Monday through Friday.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

 

 

 

EXHIBIT F – Page 4

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------




EXHIBIT G

LAKESHORE TOWERS

FORM OF TENANT’S ESTOPPEL CERTIFICATE

          The undersigned as Tenant under that certain Office Lease (the
“Lease”) made and entered into as of ___________, ______ by and between
_______________ as Landlord, and the undersigned as Tenant, for Premises on the
______________ floor(s) of the office building located at ______________,
_______________, California ____________, certifies as follows:

          1.          Attached hereto as Exhibit A is a true and correct copy of
the Lease and all amendments and modifications thereto. The documents contained
in Exhibit A represent the entire agreement between the parties as to the
Premises.

          2.          The undersigned currently occupies the Premises described
in the Lease, the Lease Term commenced on __________, and the Lease Term expires
on ___________, and the undersigned has no option to terminate or cancel the
Lease or to purchase all or any part of the Premises, the Building and/or the
Project.

          3.          Base Rent became payable on ____________.

          4.          The Lease is in full force and effect and has not been
modified, supplemented or amended in any way except as provided in Exhibit A.

          5.          Tenant has not transferred, assigned, or sublet any
portion of the Premises nor entered into any license or concession agreements
with respect thereto except as follows:

          6.          Tenant shall not modify the documents contained in Exhibit
A without the prior written consent of Landlord’s mortgagee.

          7.          All monthly installments of Base Rent, all Additional Rent
and all monthly installments of estimated Additional Rent have been paid when
due through ___________. The current monthly installment of Base Rent is
$_____________________.

          8.          All conditions of the Lease to be performed by Landlord
necessary to the enforceability of the Lease have been satisfied and Landlord is
not in default thereunder. In addition, the undersigned has not delivered any
notice to Landlord regarding a default by Landlord thereunder.

          9.          No rental has been paid more than thirty (30) days in
advance and no security has been deposited with Landlord except as provided in
the Lease.

          10.         As of the date hereof, there are no existing defenses or
offsets, or, to the undersigned’s knowledge, claims or any basis for a claim,
that the undersigned has against Landlord.

          11.         If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

          12.         There are no actions pending against the undersigned under
the bankruptcy or similar laws of the United States or any state.

          13.         Other than in compliance with all applicable laws and
incidental to the ordinary course of the use of the Premises, the undersigned
has not used or stored any hazardous substances in the Premises.

          14.         To the undersigned’s knowledge, all tenant improvement
work to be performed by Landlord under the Lease has been completed in
accordance with the Lease and has been accepted by the undersigned and all
reimbursements and allowances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full.

 

 

 

LAKESHORE TOWERS BUILDING III

EXHIBIT G – Page 1

[Quality Systems, Inc.]


--------------------------------------------------------------------------------




          The undersigned acknowledges that this Estoppel Certificate may be
delivered to Landlord or to a prospective mortgagee or prospective purchaser,
and acknowledges that said prospective mortgagee or prospective purchaser will
be relying upon the statements contained herein in making the loan or acquiring
the property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, ______.

 

 

 

 

 

 

“Tenant”:

 

_____________________________ ,

 

a ____________________________

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

--------------------------------------------------------------------------------

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

--------------------------------------------------------------------------------


 

 

 

 

EXHIBIT G – Page 2

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]


--------------------------------------------------------------------------------